UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5/31/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund May 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes16.0% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.3% AmeriCredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 375,000 374,750 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 414,802 415,791 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 360,000 361,985 Casinos.2% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 204,000 a 197,141 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 174,000 a 166,464 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 265,000 a 268,975 Seminole Indian Tribe of Florida, Scd. Notes 7.75 10/1/17 105,000 a 112,481 Commercial Mortgage Pass-Through Ctfs..3% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 155,000 160,481 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 80,000 83,710 WF-RBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 890,000 880,063 Consumer Discretionary.6% Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 345,000 327,966 Comcast, Gtd. Notes 3.13 7/15/22 615,000 627,235 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 440,000 457,902 News America, Gtd. Notes 6.15 3/1/37 265,000 306,282 Time Warner Cable, Gtd. Notes 4.13 2/15/21 565,000 599,384 Time Warner, Gtd. Notes 4.00 1/15/22 350,000 370,784 Consumer Staples.4% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 305,000 293,981 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 150,000 148,095 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 375,000 425,937 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 290,000 a 309,987 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 330,000 326,444 Energy.1% BP Capital Markets, Gtd. Notes 3.88 3/10/15 290,000 305,927 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 100,000 106,233 Financial2.5% American International Group, Sr. Unscd. Notes 5.85 1/16/18 450,000 519,198 Bank of America, Sub. Notes 5.49 3/15/19 970,000 1,084,597 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 370,000 374,037 Bear Stearns, Sub. Notes 5.55 1/22/17 395,000 443,107 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 420,000 503,103 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 360,000 386,590 Citigroup, Sub. Notes 5.00 9/15/14 415,000 434,252 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 195,000 228,337 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 320,000 328,664 General Electric Capital, Jr. Sub. Cap. Secs., Ser. C 5.25 6/29/49 270,000 b 269,325 General Electric Capital, Sub. Notes 5.30 2/11/21 295,000 333,350 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 445,000 486,823 HSBC Finance, Sub. Notes 6.68 1/15/21 582,000 691,066 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 320,000 351,389 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 335,000 425,450 MetLife, Sr. Unscd. Notes 7.72 2/15/19 345,000 447,813 Morgan Stanley, Sub. Notes 4.88 11/1/22 475,000 488,702 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 385,000 389,786 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 395,000 428,116 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 330,000 367,517 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 445,000 a 450,645 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 450,000 536,856 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 335,000 352,165 Foreign/Governmental.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 315,000 357,525 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 185,000 201,927 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 330,000 371,204 Health Care.2% Amgen, Sr. Unscd. Notes 5.65 6/15/42 410,000 462,520 Thermo Fisher Scientific, Sr. Unscd. Notes 3.60 8/15/21 290,000 295,252 Industrial.2% ABB Finance USA, Gtd. Notes 2.88 5/8/22 575,000 574,543 CRH America, Gtd. Notes 5.30 10/15/13 405,000 411,815 Tyco International Finance, Gtd. Notes 3.38 10/15/15 56,000 58,900 Information Technology.3% Intel, Sr. Unscd. Notes 2.70 12/15/22 575,000 554,532 Oracle, Sr. Unscd. Notes 5.75 4/15/18 520,000 619,965 Materials.1% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 365,000 c Municipal Bonds1.2% California, GO (Build America Bonds) 7.30 10/1/39 575,000 802,746 Chicago, GO 7.78 1/1/35 340,000 441,385 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 3.00 7/1/20 750,000 735,622 Illinois, GO 4.42 1/1/15 440,000 460,878 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 655,000 921,205 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 210,000 235,817 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 435,000 614,564 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 320,000 379,702 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 180,000 212,049 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 415,000 415,996 Telecommunications.5% AT&T, Sr. Unscd. Notes 4.45 5/15/21 450,000 503,063 Rogers Communications, Gtd. Notes 6.38 3/1/14 380,000 395,927 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 495,000 529,749 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 550,000 639,555 U.S. Government Agencies.1% Federal National Mortgage Association, Notes 2.63 10/10/24 350,000 e U.S. Government Agencies/Mortgage-Backed4.8% Federal Home Loan Mortgage Corp.: 2.50% 735,000 d,e 749,700 3.00% 660,000 d,e 685,343 3.00%, 11/1/42 741,554 e 743,684 3.50%, 2/1/43 1,060,306 e 1,096,487 4.00%, 4/1/24 - 1/1/41 803,246 e 846,374 4.50%, 5/1/39 - 11/1/41 2,906,139 e 3,160,650 5.00%, 7/1/40 820,908 e 885,416 5.50%, 12/1/37 - 12/1/38 905,162 e 978,522 Federal National Mortgage Association: 2.50%, 3/1/28 415,759 e 424,728 3.00%, 7/1/27 - 5/1/43 2,149,581 e 2,193,577 3.34%, 4/1/41 306,296 b,e 323,117 3.50%, 1/1/26 - 12/1/42 2,406,889 e 2,517,401 4.00%, 2/1/41 - 4/1/42 1,749,462 e 1,854,909 4.50%, 6/1/23 - 7/1/24 255,868 e 273,010 5.00%, 12/1/21 - 2/1/41 1,448,688 e 1,587,754 5.50%, 4/1/36 - 3/1/38 956,451 e 1,052,202 6.00%, 4/1/33 - 10/1/38 757,928 e 836,904 6.50%, 10/1/36 62,904 e 69,880 U.S. Government Securities3.9% U.S. Treasury Inflation Protected: Bonds, 2.38%, 1/15/27 750,243 c,f 959,315 Notes, 0.13%, 4/15/18 765,274 f 802,940 Notes, 0.13%, 1/15/23 640,347 c,f 652,353 Notes, 0.63%, 7/15/21 614,486 f 666,334 Notes, 1.38%, 7/15/18 593,676 c,f 666,864 Notes, 1.38%, 1/15/20 500,521 f 567,231 Notes, 2.38%, 1/15/17 750,243 c,f 844,786 U.S. Treasury Notes: 0.25%, 10/31/14 160,000 c 160,100 0.25%, 1/15/15 760,000 c 760,000 0.25%, 8/15/15 2,045,000 2,040,847 0.25%, 9/15/15 770,000 c 768,015 0.25%, 12/15/15 715,000 c 712,040 0.25%, 4/15/16 530,000 c 526,439 0.38%, 4/15/15 865,000 866,318 0.38%, 2/15/16 255,000 254,482 0.38%, 3/15/16 345,000 c 344,111 0.63%, 9/30/17 515,000 c 509,046 0.75%, 10/31/17 650,000 645,328 0.88%, 12/31/16 475,000 478,192 0.88%, 1/31/18 250,000 248,789 1.25%, 4/30/19 590,000 589,124 1.25%, 10/31/19 220,000 c 218,024 1.38%, 2/28/19 220,000 c 221,702 1.50%, 6/30/16 500,000 c 514,570 1.50%, 7/31/16 510,000 c 524,902 1.75%, 7/31/15 750,000 c 772,793 2.25%, 7/31/18 180,000 c 190,561 Utilities.1% Boston Gas, Sr. Unscd. Notes 4.49 2/15/42 250,000 a 256,857 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 280,000 289,904 Total Bonds and Notes (cost $64,277,615) Common Stocks18.9% Shares Value ($) Consumer Discretionary2.4% Amazon.com 1,960 g 527,299 Best Buy 30,360 836,418 CBS, Cl. B 30,130 1,491,435 News Corp., Cl. A 54,260 1,742,289 NIKE, Cl. B 14,380 886,671 PVH 3,590 413,532 Target 11,960 831,220 Wal-Mart Stores 21,680 1,622,531 Walt Disney 26,330 1,660,896 Consumer Staples2.2% Beam 19,390 1,257,248 ConAgra Foods 19,270 649,206 CVS Caremark 19,530 1,124,537 PepsiCo 35,550 2,871,373 Philip Morris International 31,140 2,830,937 Unilever, ADR 15,880 667,119 Energy1.7% Anadarko Petroleum 11,220 981,413 EOG Resources 4,700 606,770 Exxon Mobil 20,540 1,858,254 National Oilwell Varco 11,390 800,717 Occidental Petroleum 11,480 1,056,964 Schlumberger 16,590 1,211,568 TransCanada 14,790 678,121 Exchange-Traded Funds.1% Standard & Poor's Depository Receipts S&P rust 2,230 Financial3.4% American Express 19,280 1,459,689 American International Group 22,930 g 1,019,468 American Tower 4,760 h 370,518 Ameriprise Financial 11,740 957,045 Bank of America 106,970 1,461,210 Capital One Financial 11,250 685,462 CBRE Group, Cl. A 17,560 g 407,041 Chubb 13,090 1,140,139 IntercontinentalExchange 5,000 g 856,050 JPMorgan Chase & Co. 34,312 1,873,092 Moody's 25,020 1,662,329 T. Rowe Price Group 7,620 578,053 Wells Fargo & Co. 47,990 1,945,994 Health Care2.8% Cigna 11,410 774,739 Eli Lilly & Co. 29,310 1,558,120 Express Scripts Holding 15,100 g 938,012 HCA Holdings 16,280 635,897 Johnson & Johnson 27,860 2,345,255 McKesson 7,560 860,782 Merck & Co. 20,500 957,350 Pfizer 105,550 2,874,126 Sanofi, ADR 14,270 757,594 Industrial1.5% ADT 13,251 g 537,858 Danaher 11,100 686,202 Eaton 11,163 737,428 FedEx 13,040 1,256,274 Fluor 11,350 717,434 General Electric 48,580 1,132,886 Robert Half International 10,840 376,798 Tyco International 21,042 711,430 Information Technology3.5% Accenture, Cl. A 8,410 690,545 Alliance Data Systems 6,050 g 1,071,395 Amphenol, Cl. A 6,150 479,085 Apple 4,080 1,834,694 Cisco Systems 61,820 1,488,626 Cognizant Technology Solutions, Cl. A 15,860 g 1,025,349 EMC 56,000 1,386,560 Facebook, Cl. A 16,910 411,759 Informatica 16,470 g 598,849 Intuit 12,890 753,292 Juniper Networks 23,780 g 421,619 Oracle 33,870 1,143,451 QUALCOMM 18,040 1,145,179 Teradata 9,855 g 549,416 Texas Instruments 16,910 606,900 Visa, Cl. A 5,400 961,956 Materials.4% LyondellBasell Industries, Cl. A 10,430 695,160 Praxair 6,660 761,438 Telecommunications.3% AT&T 36,767 Utilities.6% DTE Energy 11,890 791,993 NextEra Energy 22,630 1,711,281 Total Common Stocks (cost $61,418,637) Other Investment65.4% Registered Investment Company: ASG Global Alternatives Fund, Cl. Y 801,404 9,023,813 BNY Mellon Emerging Markets Fund, Cl. M 3,962,557 i 38,951,936 BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,053,357 i 30,800,361 BNY Mellon Income Stock Fund, Cl. M 1,852,994 i 15,398,376 BNY Mellon Intermediate Bond Fund, Cl. M 1,056,361 i 13,743,262 BNY Mellon International Fund, Cl. M 911,796 i 10,075,350 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 1,670,145 i 21,695,187 BNY Mellon Short-Term U.S. Government Securities Fund, Cl. M 748,097 i 9,044,489 BNY Mellon Small/Mid Cap Fund, Cl. M 659,950 i 9,853,058 BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 497,565 i 6,761,907 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 268,547 i 3,920,789 Dreyfus Global Real Estate Securities Fund, Cl. I 1,134,909 i 9,487,840 Dreyfus High Yield Fund, Cl. I 1,772,427 i 11,946,157 Dreyfus Inflation Adjusted Securities Fund, Institutional Shares 844,476 i 11,172,422 Dreyfus Institutional Preferred Plus Money Market Fund 4,577,376 j 4,577,376 Dreyfus Select Managers Small Cap Growth Fund, Cl. I 364,211 g,i 8,140,114 Dreyfus Select Managers Small Cap Value Fund, Cl. I 544,659 i 12,358,309 Dreyfus U.S. Equity Fund, Cl. I 1,006,696 i 17,627,246 Dreyfus/Newton International Equity Fund, Cl. I 254,922 i 4,866,458 Global Stock Fund, Cl. I 1,004,432 i 16,623,348 TCW Emerging Markets Income Fund, Cl. I 892,614 8,096,007 Total Other Investment (cost $237,840,263) Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $122,960) 122,960 j Total Investments (cost $363,659,475) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts GO - General Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, these securities were valued at $1,762,551 or 0.4% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $8,839,538 and the value of the collateral held by the fund was $9,126,534, consisting of cash collateral of $122,960 and U.S. Government and agency securities valued at $9,003,574. d Purchased on a forward commitment basis. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Non-income producing security. h Investment in real estate investment trust. i Investment in affiliated mutual fund. j Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $56,877,883 of which $58,565,751 related to appreciated investment securities and $1,687,868 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 40.2 Mutual Funds: Foreign 24.1 Common Stocks 18.8 U.S. Government Agencies/Mortgage-Backed 8.8 Corporate Bonds 5.2 Municipal Bonds 1.2 Money Market Investments 1.1 Asset-Backed .3 Commercial Mortgage-Backed .3 Foreign/Governmental .2 Exchange-Traded Funds .1 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 1,152,526 - Commercial Mortgage-Backed - 1,124,254 - Corporate Bonds+ - 21,638,534 - Equity Securities - Domestic Common Stocks+ 76,592,983 - - Equity Securities - Foreign Common Stocks+ 2,102,834 - - Exchange-Traded Funds 364,494 - - Foreign Government - 930,656 - Municipal Bonds - 5,219,964 - Mutual Funds 274,286,765 - - U.S. Government Agencies/Mortgage-Backed - 20,619,142 - U.S. Treasury - 16,505,206 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes98.0% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.0% Americredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 7,160,000 7,155,231 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 1,282,891 1,285,953 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 3,965,000 3,986,859 Casinos.7% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,351,000 a 1,305,579 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 1,097,000 a 1,075,356 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,608,000 a 1,538,358 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 3,296,000 a 3,345,440 Seminole Indian Tribe of Florida, Scd. Notes 7.75 10/1/17 1,130,000 a 1,210,512 Commercial Mortgage Pass-Through Ctfs.1.7% Commercial Mortgage Asset Trust, Ser. 1999-C1, Cl. D 7.35 1/17/32 2,260,000 b 2,319,276 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 8,670,000 8,976,571 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 1,110,000 1,161,471 WF-RBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 9,045,000 8,944,008 Consumer Discretionary4.6% Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 6,675,000 6,345,435 Comcast, Gtd. Notes 3.13 7/15/22 11,887,000 12,123,492 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 8,110,000 8,439,963 News America, Gtd. Notes 6.15 3/1/37 5,054,000 5,841,312 Time Warner Cable, Gtd. Notes 4.13 2/15/21 10,550,000 11,192,031 Time Warner, Gtd. Notes 4.00 1/15/22 6,125,000 6,488,727 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 6,735,000 6,662,417 Consumer Staples1.8% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 6,160,000 5,937,452 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 2,795,000 2,759,498 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,996,264 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 5,610,000 a 5,996,641 Energy.6% BP Capital Markets, Gtd. Notes 3.88 3/10/15 5,565,000 5,870,630 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 1,925,000 2,044,993 Financial15.9% American International Group, Sr. Unscd. Notes 5.85 1/16/18 8,300,000 9,576,316 Bank of America, Sub. Notes 5.49 3/15/19 19,975,000 22,334,866 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 6,655,000 6,727,606 Bear Stearns, Sub. Notes 5.55 1/22/17 5,681,000 6,372,895 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 9,415,219 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 7,185,000 7,715,691 Citigroup, Sub. Notes 5.00 9/15/14 6,815,000 7,131,148 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 3,670,960 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 6,225,000 6,393,536 General Electric Capital, Jr. Sub. Cap. Secs, Ser. C 5.25 6/29/49 4,930,000 b 4,917,675 General Electric Capital, Sub. Notes 5.30 2/11/21 8,285,000 9,362,050 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 9,047,248 HSBC Finance, Sub. Notes 6.68 1/15/21 10,510,000 12,479,563 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 6,255,000 6,868,553 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 6,318,000 8,023,860 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 8,910,839 Morgan Stanley, Sub. Notes 4.88 11/1/22 9,035,000 9,295,624 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 7,340,000 7,431,236 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 7,135,000 7,733,191 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 6,335,000 7,055,213 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 8,555,000 a 8,663,529 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,520,000 10,164,471 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 6,630,000 6,969,721 Foreign/Governmental1.3% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,781,625 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 1,615,420 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 7,311,590 Health Care1.2% Amgen, Sr. Unscd. Notes 5.65 6/15/42 7,955,000 8,974,012 Thermo Fisher Scientific, Sr. Unscd. Notes 3.60 8/15/21 5,500,000 5,599,605 Industrial1.0% ABB Finance USA, Gtd. Notes 2.88 5/8/22 11,060,000 11,051,207 Tyco International Finance, Gtd. Notes 3.38 10/15/15 1,087,000 1,143,298 Information Technology1.9% Intel, Sr. Unscd. Notes 2.70 12/15/22 10,900,000 10,512,004 Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 12,411,218 Materials1.2% CRH America, Gtd. Notes 5.30 10/15/13 7,100,000 7,219,472 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 7,075,000 7,246,463 Municipal Bonds7.8% California, GO (Build America Bonds) 7.30 10/1/39 11,215,000 15,657,037 Chicago, GO 7.78 1/1/35 6,460,000 8,386,307 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 3.00 7/1/20 14,000,000 13,731,620 Illinois, GO 4.42 1/1/15 4,935,000 5,169,166 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 13,725,000 19,303,115 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 3,985,000 4,474,916 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 8,145,000 11,507,175 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 5,430,000 6,443,075 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 3,550,000 4,182,077 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 8,010,000 8,029,224 Telecommunications3.1% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 8,920,978 Rogers Communications, Gtd. Notes 6.38 3/1/14 6,810,000 7,095,428 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 9,395,000 10,054,529 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 10,755,000 12,506,204 U.S. Government Agencies.5% Federal National Mortgage Association, Notes 2.63 10/10/24 6,755,000 c U.S. Government Agencies/Mortgage-Backed30.3% Federal Home Loan Mortgage Corp.: 2.50% 13,540,000 c,d 13,810,800 3.00% 12,295,000 c,d 12,767,108 3.00%, 11/1/42 14,260,442 c 14,301,412 3.50%, 2/1/43 19,546,642 c 20,213,632 4.00%, 4/1/24 - 1/1/41 18,603,094 c 19,597,003 4.50%, 5/1/39 - 11/1/41 54,908,583 c 59,575,885 5.00%, 12/1/39 - 7/1/40 15,040,560 c 16,328,973 5.50%, 12/1/37 - 12/1/38 12,468,700 c 13,445,582 6.00%, 5/1/38 2,456,172 c 2,669,632 Federal National Mortgage Association: 2.50%, 3/1/28 7,404,467 c 7,564,205 3.00%, 7/1/27 - 5/1/43 39,049,820 c 39,855,246 3.33%, 4/1/41 7,003,840 b,c 7,388,460 3.50%, 9/1/26 - 12/1/42 42,334,842 c 44,290,232 4.00%, 2/1/41 - 4/1/42 31,103,719 c 32,955,221 4.50%, 3/1/23 - 7/1/24 4,796,275 c 5,118,019 5.00%, 12/1/21 - 2/1/41 16,484,064 c 18,009,200 5.50%, 2/1/38 - 5/1/38 15,873,887 c 17,360,674 6.00%, 4/1/33 - 10/1/38 12,441,249 c 13,770,011 REMIC, Ser. 2011-8, Cl. PV, 4.00%, 1/25/30 3,777,000 c 4,090,076 Government National Mortgage Association I; 5.00%, 11/15/34 - 3/15/36 9,771,525 10,636,701 U.S. Government Securities23.0% U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 14,559,728 e,f 18,617,117 Notes, 0.63%, 7/15/21 8,370,034 e 9,076,255 Notes, 0.13%, 4/15/18 11,579,235 e 12,149,153 Notes, 0.13%, 1/15/23 11,823,138 e 12,044,822 Notes, 1.38%, 7/15/18 12,838,987 e,f 14,421,790 Notes, 1.38%, 1/15/20 10,462,025 e,f 11,856,414 Notes, 2.38%, 1/15/17 14,577,041 e 16,413,981 U.S. Treasury Notes: 0.25%, 1/15/15 13,000,000 f 13,000,000 0.25%, 8/15/15 41,950,000 41,864,800 0.25%, 9/15/15 22,000,000 f 21,943,284 0.25%, 12/15/15 14,250,000 f 14,191,005 0.25%, 4/15/16 12,000,000 f 11,919,372 0.38%, 4/15/15 15,500,000 f 15,523,622 0.38%, 3/15/16 27,500,000 f 27,429,105 0.63%, 9/30/17 4,530,000 f 4,477,624 0.88%, 12/31/16 5,250,000 5,285,275 1.50%, 7/31/16 12,995,000 f 13,374,701 1.75%, 7/31/15 14,560,000 f 15,002,493 1.75%, 5/15/23 5,125,000 4,938,419 Utilities.4% Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 5,130,000 Total Bonds and Notes (cost $1,154,433,248) Other Investment3.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $42,882,246) 42,882,246 g Total Investments (cost $1,197,315,494) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, these securities were valued at $23,135,415 or 1.9% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $136,271,385 and the value of the collateral held by the fund was $140,614,399, consisting of U.S. Government & Agency securities. g Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $56,298,791 of which $63,370,400 related to appreciated investment securities and $7,071,609 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 53.8 Corporate Bonds 32.4 Municipal Bonds 7.8 Money Market Investment 3.5 Commercial Mortgage-Baked 1.7 Foreign/Governmental 1.3 Asset-Backed 1.0 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 12,428,043 - Commercial Mortgage-Backed - 21,401,326 - Corporate Bonds+ - 400,480,986 - Foreign Government - 15,708,635 - Municipal Bonds - 96,883,712 - Mutual Funds 42,882,246 - - U.S. Government Agencies/Mortgage-Backed - 380,300,105 - U.S. Treasury - 283,529,232 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Funds Trust - BNY Mellon Corporate Bond Fund May 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes97.0% Rate (%) Date Amount ($) Value ($) Automobiles & Components1.5% Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 4,150,000 4,318,847 Volkswagen International Finance, Gtd. Notes 1.15 11/20/15 4,000,000 a 4,026,536 Banks12.8% American Express Centurion Bank, Gtd. Notes 0.73 11/13/15 2,375,000 b 2,379,470 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 1,000,000 1,069,687 Bank of America, Sub. Notes 5.49 3/15/19 4,450,000 4,975,727 Barclays Bank, Sr. Unscd. Notes 2.75 2/23/15 4,500,000 4,640,292 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 5,250,000 5,307,277 Citigroup, Sub. Notes 5.50 2/15/17 5,250,000 5,839,412 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 2,000,000 2,223,906 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 3,800,000 4,422,315 Morgan Stanley, Sub. Notes 4.88 11/1/22 6,000,000 6,173,076 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 5,000,000 5,321,795 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 6,000,000 a 6,076,116 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,200,000 3,288,682 Santander US Debt, Bank Gtd. Notes 3.78 10/7/15 5,600,000 a 5,752,197 Societe Generale, Bank Gtd. Notes 2.75 10/12/17 6,000,000 c 6,163,602 Wachovia, Sub. Notes 5.25 8/1/14 1,860,000 1,956,214 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 1,000,000 1,120,209 Westpac Banking, Sub. Notes 4.63 6/1/18 4,750,000 5,194,757 Capital Goods3.7% ABB Finance USA, Gtd. Notes 2.88 5/8/22 2,000,000 1,998,410 CRH America, Gtd. Notes 4.13 1/15/16 250,000 264,547 CRH America, Gtd. Notes 6.00 9/30/16 5,500,000 6,244,359 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,200,688 GATX, Sr. Unscd. Notes 8.75 5/15/14 2,255,000 2,420,968 Stanley Black & Decker, Gtd. Notes 2.90 11/1/22 1,000,000 983,373 Textron, Sr. Unscd. Notes 4.63 9/21/16 4,500,000 4,908,978 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 1,000,000 1,024,093 Casinos.2% Seminole Indian Tribe of Florida, Scd. Notes 7.75 10/1/17 1,000,000 a Commercial & Professional Services1.1% Republic Services, Gtd. Notes 3.55 6/1/22 3,000,000 3,061,434 Waste Management, Gtd. Notes 4.75 6/30/20 2,750,000 3,081,422 Consumer Durables & Apparel1.8% Leggett & Platt, Sr. Unscd. Notes 3.40 8/15/22 2,000,000 1,978,892 Mattel, Sr. Unscd. Notes 1.70 3/15/18 2,000,000 1,991,680 NVR, Sr. Unscd. Notes 3.95 9/15/22 6,100,000 6,083,280 Consumer Services1.9% Brinker International, Sr. Unscd. Notes 2.60 5/15/18 1,400,000 1,402,509 George Washington University, Unscd. Notes 1.83 9/15/17 3,000,000 3,024,321 International Game Technology, Sr. Unscd. Notes 7.50 6/15/19 5,100,000 6,044,321 Diversified Financials11.8% American Express, Sr. Unscd. Notes 7.00 3/19/18 3,250,000 4,001,644 Bear Stearns, Sub. Notes 5.55 1/22/17 4,800,000 5,384,597 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 a 3,258,321 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 a 2,414,360 Carlyle Holdings Finance, Gtd. Notes 3.88 2/1/23 5,736,000 a 5,832,956 Caterpillar Financial Services, Sr. Unscd. Notes, Ser. G 1.25 11/6/17 3,355,000 3,333,354 Ford Motor Credit, Sr. Unscd. Notes 4.25 2/3/17 5,500,000 5,876,167 General Electric Capital, Jr. Sub. Notes, Ser. C 5.25 6/29/49 6,250,000 b 6,234,375 HSBC Finance, Sub. Notes 6.68 1/15/21 5,500,000 6,530,694 Jefferies Group, Sr. Unscd. Notes 6.88 4/15/21 2,000,000 2,340,500 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 3,450,000 4,381,500 John Deere Capital, Sr. Unscd. Notes 2.80 9/18/17 4,000,000 4,231,956 MassMutual Global Funding II, Sr. Scd. Notes 2.00 4/5/17 600,000 a 609,086 Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 5,192,870 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 4,500,000 4,555,935 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 1,750,000 1,839,670 Energy4.8% Devon Energy, Sr. Unscd. Notes 1.88 5/15/17 3,250,000 3,261,355 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 5,250,000 5,577,253 Pioneer Natural Resource, Sr. Unscd. Notes 3.95 7/15/22 5,500,000 5,685,058 Plains All American Pipeline, Sr. Unscd. Notes 3.65 6/1/22 1,000,000 1,033,708 Rowan Companies, Gtd. Notes 5.00 9/1/17 1,050,000 1,152,211 Schlumberger Investment, Gtd. Notes 1.25 8/1/17 3,000,000 a 2,976,954 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 5,000,000 4,846,315 Weatherford International, Gtd. Notes 5.13 9/15/20 2,252,000 2,433,347 Food & Staples Retailing.7% Walgreen, Sr. Unscd. Notes 3.10 9/15/22 4,225,000 Food, Beverage & Tobacco5.7% Anheuser-Busch Inbev Finance, Gtd. Notes 1.25 1/17/18 5,000,000 4,957,475 Anheuser-Busch InBev Worldwide, Gtd. Notes 1.38 7/15/17 1,000,000 998,961 Beam, Sr. Unscd. Notes 3.25 5/15/22 4,000,000 4,034,816 Campbell Soup, Sr. Unscd. Notes 0.57 8/1/14 400,000 b 400,684 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 4,000,000 3,949,192 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 2,850,000 2,858,131 General Mills, Sr. Unscd. Notes 0.58 1/29/16 2,000,000 b 2,002,974 Kraft Foods Group, Sr. Unscd. Notes 1.63 6/4/15 3,500,000 3,550,463 Kroger, Sr. Unscd. Notes 3.40 4/15/22 3,500,000 3,558,922 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 1,000,000 a 1,068,920 Pernod-Ricard, Sr. Unscd. Bonds 5.75 4/7/21 4,000,000 a 4,646,352 Foreign/Governmental1.0% Spanish Government, Notes 4.00 3/6/18 5,500,000 a Health Care Equipment & Services2.6% Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 4,802,145 Kaiser Foundation Hospitals, Gtd. Notes 3.50 4/1/22 2,000,000 2,051,160 UnitedHealth Group, Sr. Unscd. Notes 1.40 10/15/17 3,000,000 2,999,859 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 5,000,000 5,034,060 Insurance3.8% American International Group, Sr. Unscd. Notes 5.85 1/16/18 4,750,000 5,480,422 Berkshire Hathaway Finance, Gtd. Notes 1.60 5/15/17 1,000,000 1,011,072 Fidelity National Financial, Sr. Unscd. Notes 5.50 9/1/22 5,075,000 5,610,341 MetLife, Sr. Unscd. Notes 1.76 12/15/17 4,685,000 b 4,722,803 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,250,000 4,606,316 Materials1.6% Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 5,000,000 5,325,575 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 3,000,000 3,072,705 Vale Overseas, Gtd. Notes 4.38 1/11/22 600,000 598,944 Media5.8% British Sky Broadcasting Group, Gtd. Notes 3.13 11/26/22 3,500,000 a 3,440,685 Comcast, Gtd. Notes 3.13 7/15/22 4,250,000 4,334,554 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,982,000 6,953,890 News America, Gtd. Notes 4.50 2/15/21 3,250,000 3,616,857 Thomson Reuters, Sr. Unscd. Notes 0.88 5/23/16 3,000,000 2,985,399 Time Warner Cable, Gtd. Notes 4.13 2/15/21 5,500,000 5,834,708 Time Warner, Gtd. Notes 4.00 1/15/22 5,000,000 5,296,920 Municipal Bonds8.1% California, GO (Various Purpose) 1.05 2/1/16 1,270,000 1,274,978 Connecticut, GO 2.55 10/15/22 3,035,000 3,052,846 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 3.00 7/1/20 7,500,000 7,356,225 Illinois, GO 4.42 1/1/15 5,000,000 5,237,250 JobsOhio Beverage System, Statewide Senior Lien Liquor Profits Revenue 1.82 1/1/18 5,000,000 5,006,550 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 600,000 673,764 Metropolitan Transportation Authority, Transportation Revenue (Build America Bonds) 5.37 11/15/21 185,000 212,271 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.06 3/1/16 4,500,000 4,498,650 New Jersey Transportation Trust Fund Authority, (Transportation System) 1.76 12/15/18 5,000,000 4,944,750 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 2,500,000 2,945,125 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 4,560,000 4,570,944 University of California Regents, General Revenue 1.80 7/1/19 2,905,000 2,900,991 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 2,250,000 2,724,953 Pharmaceuticals, Biotech & Life Sciences2.3% AbbVie, Gtd. Notes 1.75 11/6/17 5,000,000 a 4,989,185 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,746,036 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 1,750,000 2,070,952 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 2,320,000 2,290,397 Real Estate7.0% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 4,490,000 4,885,466 Camden Property Trust, Sr. Unscd. Notes 5.00 6/15/15 1,170,000 1,260,638 Corporate Office Properties, Gtd. Notes 3.60 5/15/23 4,000,000 a 3,858,492 CubeSmart, Gtd. Notes 4.80 7/15/22 5,200,000 5,602,334 Essex Portfolio, Gtd. Notes 3.25 5/1/23 2,000,000 1,939,586 First Industrial, Sr. Unscd. Notes 5.95 5/15/17 1,500,000 1,633,632 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 2,000,000 2,244,394 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 2,500,000 2,929,855 Simon Property Group, Sr. Unscd. Notes 3.38 3/15/22 1,000,000 1,032,976 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 1,250,000 1,509,297 UDR, Gtd. Notes, Ser. 1 4.63 1/10/22 2,250,000 2,451,420 WEA Finance, Gtd. Notes 7.13 4/15/18 5,500,000 a 6,738,974 Weingarten Realty Investors, Sr. Unscd. Notes 3.50 4/15/23 3,000,000 2,929,989 Retailing2.0% Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 3,000,000 2,851,881 AutoZone, Sr. Unscd. Notes 3.70 4/15/22 1,000,000 1,015,874 Macy's Retail Holdings, Gtd. Notes 2.88 2/15/23 2,000,000 1,916,242 Staples, Sr. Unscd. Notes 4.38 1/12/23 5,500,000 c 5,516,923 Semiconductors & Semiconductor Equipment.7% Altera, Sr. Unscd. Notes 1.75 5/15/17 1,000,000 1,007,200 Intel, Sr. Unscd. Notes 1.35 12/15/17 3,000,000 2,984,151 Software & Services5.5% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 5,000,000 5,516,240 Autodesk, Sr. Unscd. notes 1.95 12/15/17 1,000,000 993,080 eBay, Sr. Unscd. Notes 1.35 7/15/17 2,000,000 2,001,508 Fidelity National Information Services, Gtd. Notes 3.50 4/15/23 3,250,000 3,135,262 Fiserv, Gtd. Notes 3.50 10/1/22 5,500,000 5,441,535 IBM, Sr. Unscd. Notes 0.55 2/6/15 2,000,000 2,002,490 Oracle, Sr. Unscd. Notes 5.75 4/15/18 2,000,000 2,384,480 Symantec, Sr. Unscd. Notes 2.75 6/15/17 4,500,000 4,616,906 Symantec, Sr. Unscd. Notes 4.20 9/15/20 1,830,000 1,937,533 Total System Services, Unscd. Notes 2.38 6/1/18 3,000,000 2,992,125 Technology Hardware & Equipment2.6% Apple, Sr. Unscd. Notes 2.40 5/3/23 1,000,000 955,933 Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 6,500,000 6,611,826 Avnet, Sr. Unscd. Notes 4.88 12/1/22 5,500,000 5,729,020 NetApp, Sr. Unscd. Notes 2.00 12/15/17 1,000,000 989,675 Xerox, Sr. Unscd. Notes 1.68 9/13/13 250,000 b 250,559 Telecommunication Services5.6% America Movil, Gtd. Notes 5.63 11/15/17 4,500,000 5,221,701 AT&T, Sr. Unscd. Notes 1.70 6/1/17 1,750,000 1,760,724 AT&T, Sr. Unscd. Notes 4.45 5/15/21 2,000,000 2,235,834 British Telecommunications, Sr. Unscd. Notes 2.00 6/22/15 3,000,000 3,073,260 CenturyLink, Sr. Unscd. Notes, Ser. T 5.80 3/15/22 2,000,000 2,055,000 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 5,500,000 5,886,100 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 4,000,000 4,880,092 Vivendi, Sr. Unscd. Notes 3.45 1/12/18 6,000,000 a 6,190,542 Transportation.4% ERAC USA Finance, Gtd. Notes 1.40 4/15/16 2,000,000 a Utilities2.0% CMS Energy, Sr. Unscd. Notes 4.25 9/30/15 1,400,000 1,498,199 CMS Energy, Sr. Unscd. Notes 5.05 3/15/22 1,500,000 1,696,729 Dominion Resources, Sr. Unscd. Notes 2.25 9/1/15 2,050,000 2,114,659 Duke Energy, Sr. Unscd. Notes 1.63 8/15/17 2,000,000 2,001,116 Georgia Power, Sr. Unscd. Notes 0.75 8/10/15 2,500,000 2,507,837 Northeast Utilities, Sr. Unscd. Notes 1.03 9/20/13 300,000 b 300,434 PSEG Power, Gtd. Notes 2.75 9/15/16 1,000,000 1,037,152 Total Bonds and Notes (cost $541,246,755) Other Investment2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,246,260) 11,246,260 d Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,063,044) 8,063,044 d Total Investments (cost $560,556,059) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO-General Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, these securities were valued at $70,530,622 or 12.6% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $7,790,540 and the value of the collateral held by the fund was $8,063,044. d Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $3,159,283 of which $6,825,772 related to appreciated investment securities and $3,666,489 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 87.9 Municipal Bonds 8.1 Money Market Investments 3.4 Foreign/Governmental 1.0 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 493,430,841 - Municipal Bonds - 45,399,297 - Foreign Government - 5,575,900 - Mutual Funds 19,309,304 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2013 (Unaudited) Common Stocks93.9% Shares Value ($) Brazil11.2% Arteris 1,203,700 11,729,022 Banco Santander Brasil, ADS 3,393,150 24,193,160 BB Seguridade Participacoes 748,400 6,324,605 Brasil Insurance Participacoes e Administracao 796,343 7,979,046 Cia de Saneamento Basico do Estado de Sao Paulo 557,700 6,902,898 Cia de Saneamento de Minas Gerais 203,600 4,044,813 Cia Energetica de Minas Gerais, ADR 511,153 5,326,214 Companhia de Bebidas das Americas, ADR 304,730 11,601,071 Diagnosticos da America 914,000 4,817,938 EDP - Energias do Brasil 1,165,600 6,780,921 Fleury 686,700 6,454,044 Gerdau, ADR 969,680 5,924,745 Grupo BTG Pactual 327,200 5,003,175 Itau Unibanco Holding, ADR 1,370,054 20,605,618 JBS 2,590,000 8,259,268 Magnesita Refratarios 1,350,100 4,500,754 Petroleo Brasileiro 2,448,700 21,665,359 Petroleo Brasileiro, ADR 2,621,930 46,591,696 Porto Seguro 351,900 4,370,408 Rossi Residencial 3,484,171 a 5,709,889 Sul America 766,257 4,955,019 Telefonica Brasil, ADR 255,072 6,302,829 Vale, ADR 705,280 10,156,032 Chile.1% ENTEL 89,860 China15.9% AAC Technologies Holdings 2,500,500 14,106,867 Air China, Cl. H 5,462,000 4,439,410 Anhui Conch Cement, Cl. H 2,746,000 8,928,741 Asia Cement China Holdings 2,521,000 1,324,789 Bank of China, Cl. H 39,336,000 18,542,446 Beijing Capital International Airport, Cl. H 8,528,000 5,799,784 BYD Electronic International 512,500 321,066 China BlueChemical, Cl. H 14,086,000 8,688,637 China Coal Energy, Cl. H 11,340,000 7,334,632 China Communications Construction, Cl. H 18,713,000 17,339,580 China Communications Services, Cl. H 5,970,000 3,913,730 China Construction Bank, Cl. H 51,536,229 41,656,822 China Eastern Airlines, Cl. H 8,530,000 a 2,827,628 China Life Insurance, Cl. H 2,154,000 5,519,921 China Petroleum & Chemical, Cl. H 21,198,000 21,641,466 China Railway Group, Cl. H 7,384,000 3,794,242 China Telecom, Cl. H 30,044,000 14,127,899 CNOOC 15,458,000 27,180,414 Dongfang Electric, Cl. H 1,225,400 1,892,210 Dongfeng Motor Group, Cl. H 3,210,000 4,982,601 Great Wall Motor, Cl. H 4,053,500 19,032,136 Guangzhou Automobile Group, Cl. H 12,733,254 13,586,472 Huaneng Power International, Cl. H 11,957,140 12,205,587 Industrial & Commercial Bank of China, Cl. H 26,088,475 18,248,609 Lianhua Supermarket Holdings, Cl. H 9,867,000 5,957,518 Mindray Medical International, ADR 167,580 6,874,132 Parkson Retail Group 12,835,500 5,823,636 PetroChina, ADR 34,750 4,019,880 PICC Property & Casualty, Cl. H 7,884,000 9,191,293 Sinotrans, Cl. H 30,547,600 6,158,364 Weiqiao Textile, Cl. H 5,647,400 3,655,047 WuXi PharmaTech, ADR 660,435 a 13,519,104 Zhejiang Expressway, Cl. H 9,394,000 8,292,924 Czech Republic.2% Komercni Banka 23,857 Hong Kong4.8% China Mobile 570,200 5,960,359 China Mobile, ADR 241,000 12,483,800 China Overseas Land & Investment 4,238,000 12,425,830 China Power International Development 13,922,920 5,355,593 COSCO Pacific 7,207,881 10,558,506 Global Bio-Chem Technology Group 40,275,920 a 3,720,874 Haier Electronics Group 3,464,000 a 6,144,817 iShares FTSE A50 China Index ETF 6,975,700 9,393,654 NWS Holdings 4,671,084 8,106,171 Shanghai Industrial Holdings 3,367,000 10,282,297 Shimao Property Holdings 3,323,000 7,198,588 Sino Biopharmaceutical 7,260,000 5,058,464 SJM Holdings 2,069,000 5,629,312 Hungary.3% Richter Gedeon 48,618 India8.5% Apollo Tyres 2,237,830 3,535,703 Bharat Heavy Electricals 3,102,620 10,965,521 Grasim Industries, GDR 89,710 4,533,943 HCL Technologies 645,240 8,486,932 Hindustan Petroleum 1,351,738 6,741,131 ICICI Bank 711,580 14,542,229 ICICI Bank, ADR 66,600 2,995,002 India Cements 6,417,163 7,540,010 Jubilant Life Sciences 1,445,682 3,966,195 Maruti Suzuki India 405,214 11,517,409 NMDC 5,744,483 11,959,391 Oil & Natural Gas 951,292 5,499,548 Oriental Bank of Commerce 1,700,343 7,334,151 Power Finance 2,285,390 7,375,208 Power Grid Corporation of India 1,227,762 2,462,712 Punjab National Bank 513,210 6,875,037 Reliance Industries 1,706,302 24,356,000 Rolta India 3,007,690 3,157,440 State Bank of India 237,618 8,603,164 State Bank of India, GDR 56,240 b 4,130,828 Steel Authority of India 6,721,712 6,660,431 Sterlite Industries India 11,314,660 18,660,336 Indonesia1.8% Aneka Tambang Persero 12,068,000 1,572,209 Bank Negara Indonesia Persero 19,990,500 9,872,830 Indofood Sukses Makmur 8,014,500 5,997,429 Medco Energi Internasional 11,461,496 2,330,275 Telekomunikasi Indonesia Persero 17,250,000 19,358,426 Malaysia1.7% AMMB Holdings 5,442,500 12,769,957 CIMB Group Holdings 1,709,300 4,595,680 Genting 1,606,300 5,168,559 Genting Malaysia 480,800 596,528 Malayan Banking 3,908,027 12,867,406 Mexico1.2% America Movil, ADR, Ser. L 254,640 5,069,882 Consorcio ARA 5,679,016 a 1,911,042 Desarrolladora Homex, ADR 661,000 a 3,106,700 Empresas ICA 1,286,000 a 2,316,727 Grupo Financiero Banorte, Ser. O 2,119,400 13,549,100 Peru.3% Credicorp 44,260 Philippines.5% Metropolitan Bank & Trust 3,854,330 Poland.4% Asseco Poland 346,943 4,432,451 Bank Pekao 102,660 5,173,341 Russia8.1% Gazprom, ADR 4,822,690 36,459,536 JKX Oil & Gas 1,483,440 a 1,370,913 Lukoil, ADR 541,990 32,031,609 Magnit 55,600 12,459,624 Mail.ru Group 271,770 7,570,010 MMC Norilsk Nickel, ADR 464,370 6,724,078 Mobile Telesystems, ADR 775,790 14,949,473 Pharmstandard, GDR 366,888 a 8,244,640 Rosneft Oil, GDR 1,409,590 9,222,974 Sberbank of Russia, ADR 532,330 6,416,464 Sberbank of Russia, ADR 683,960 8,371,670 Sberbank of Russia, ADR 1,053,240 13,065,770 Surgutneftegas, ADR 1,367,670 10,225,016 VimpelCom, ADR 582,040 5,791,298 South Africa4.6% ABSA Group 376,610 5,555,248 Adcock Ingram Holdings 291,906 1,983,883 Anglo American Platinum 63,793 a 2,062,859 AngloGold Ashanti 350,820 6,349,851 FirstRand 2,047,450 5,992,153 Growthpoint Properties 1,735,965 4,352,680 Imperial Holdings 458,950 9,609,802 JD Group 1,775,047 5,102,481 MTN Group 829,539 15,042,956 Murray & Roberts Holdings 3,512,401 a 7,976,011 Standard Bank Group 1,289,503 14,265,342 Telkom 2,531,529 a 3,735,836 Tiger Brands 200,460 6,124,667 Vodacom Group 1,017,360 11,264,099 South Korea17.2% BS Financial Group 518,980 7,148,972 Daelim Industrial 142,093 11,914,619 DGB Financial Group 716,190 10,696,606 Hana Financial Group 355,210 11,875,975 Hankook Tire 131,579 6,139,534 Hite Jinro 230,882 6,488,701 Hyundai Development 267,410 6,340,247 Hyundai Motor 220,754 41,185,741 KB Financial Group 510,108 16,540,139 KB Financial Group, ADR 158,300 5,168,495 Korea Electric Power 301,985 a 7,154,217 Korea Electric Power, ADR 987,840 11,636,755 KT 290,130 9,922,818 KT, ADR 318,700 5,373,282 KT&G 155,798 10,938,104 Kukdo Chemical 30,577 1,324,754 LG 193,045 11,904,479 LG Electronics 155,252 11,057,509 Mando 70,656 6,089,750 Mirae Asset Securities 156,018 6,486,404 NongShim 9,946 2,564,267 PARTRON 309,470 6,807,176 POSCO 21,918 6,225,053 POSCO, ADR 76,050 5,372,933 Samsung Electronics 60,413 81,471,418 Samsung Fire & Marine Insurance 78,005 15,703,439 Shinhan Financial Group 306,510 10,931,804 Shinsegae 55,130 10,560,777 SK Telecom 77,726 14,360,714 SK Telecom, ADR 127,990 2,598,197 Tongyang Life Insurance 380,105 3,610,706 Youngone 124,768 4,644,373 Taiwan9.3% Chinatrust Financial Holding 18,144,153 11,552,470 CTCI 1,667,770 3,420,706 Delta Electronics 560,000 2,674,820 E.Sun Financial Holding 12,192,000 7,480,079 First Financial Holding 14,791,000 8,911,558 Hon Hai Precision Industry 16,509,593 41,999,932 King Yuan Electronics 1,542,000 1,169,144 Mega Financial Holding 18,633,460 14,870,236 Nan Ya Printed Circuit Board 5,898,983 8,270,551 Powertech Technology 3,915,200 7,028,800 Siliconware Precision Industries 5,400,000 6,303,703 Siliconware Precision Industries, ADR 586,990 3,375,193 Simplo Technology 961,000 4,357,568 Taiwan Semiconductor Manufacturing 830,517 3,020,976 Taiwan Semiconductor Manufacturing, ADR 2,071,237 38,649,282 TPK Holding 696,000 13,732,824 Transcend Information 1,424,040 4,663,712 United Microelectronics 21,148,397 9,253,957 United Microelectronics, ADR 504,000 1,093,680 Young Fast Optoelectronics 1,846,272 3,465,419 Zhen Ding Technology Holding 2,123,000 5,437,816 Tanzania.1% African Barrick Gold 961,500 Thailand3.9% Airports of Thailand 2,639,100 16,073,389 Bangkok Bank 2,804,900 18,982,914 Jasmine International 7,165,900 2,155,682 PTT 1,112,800 11,912,884 PTT Global Chemical 6,585,683 15,771,648 Siam Commercial Bank 1,166,500 6,684,618 Thanachart Capital 7,530,000 11,315,744 Turkey1.9% Aselsan Elektronik Sanayi Ve Ticaret 292,476 1,534,416 Asya Katilim Bankasi 3,163,030 a 3,246,489 Kardemir Karabuk Demir Celik Sanayi ve Ticaret, Cl. D 5,249,770 a 4,519,366 Koza Altin Isletmeleri 286,520 5,020,415 Turkiye Garanti Bankasi 561,230 2,880,483 Turkiye Halk Bankasi 922,420 9,810,589 Turkiye Is Bankasi, Cl. C 3,387,370 12,472,982 Turkiye Sise ve Cam Fabrikalari 505,270 856,066 United Arab Emirates.2% Emaar Properties 3,325,960 United States1.7% iShares MSCI Emerging Markets Index Fund 875,430 Total Common Stocks (cost $1,988,063,401) Preferred Stocks3.1% Brazil Cia Brasileira de Distribuicao Grupo Pao de Acucar 424,700 20,477,528 Companhia de Bebidas das Americas 265,000 10,057,825 Cia Energetica de Minas Gerais 68,841 704,545 Gerdau 331,200 2,014,911 Itau Unibanco Holding 1,296,020 19,484,473 Vale 1,066,300 14,402,866 Total Preferred Stocks (cost $67,389,017) Number of Rights.0% Rights Value ($) China PICC Property & Casualty (cost $452,114) 867,240 a Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $32,636,031) 32,636,031 c Total Investments (cost $2,088,540,563) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, this security were valued at $4,130,828 or .2% of net assets. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $28,925,818 of which $279,439,122 related to appreciated investment securities and $250,513,304 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 27.8 Information Technology 13.6 Energy 12.5 Consumer Discretionary 8.1 Industrial 7.7 Materials 7.5 Telecommunication Services 7.2 Consumer Staples 4.9 Utilities 2.9 Health Care 2.7 Exchange-Traded Funds 2.1 Money Market Investment 1.5 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hong Kong Dollar, Expiring 6/3/2013 a 11,253,442 1,449,415 1,449,700 285 South African Rand, Expiring: 6/3/2013 b 1,189,335 118,643 118,201 (442 ) 6/4/2013 c 4,575,472 451,266 454,730 3,464 South Korean Won, Expiring 6/3/2013 d 2,451,957,674 2,175,650 2,170,450 (5,200 ) Sales: Proceeds ($) Hong Kong Dollar, Expiring 6/3/2013 a 6,777,837 872,969 873,140 (171 ) South Korean Won, Expiring 6/3/2013 d 2,148,342,676 1,905,573 1,901,693 3,880 Thai Baht, Expiring 6/4/2013 d 126,883,126 4,202,820 4,191,020 11,800 Turkish Lira, Expiring 6/3/2013 c 2,017,795 1,074,707 1,077,594 (2,887 ) South African Rand, Expiring: 6/3/2013 b 7,076,313 705,902 703,275 2,627 6/4/2013 c 3,118,381 307,557 309,918 (2,361 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b UBS c Goldman Sachs d HSBC The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 371,121,179 1,600,686,610 ++ - Exchange-Traded Funds 36,063,339 9,393,654 ++ - Mutual Funds 32,636,031 - - Preferred Stocks+ - 67,142,148 ++ - Rights+ 423,420 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 22,056 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (11,061 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund May 31, 2013 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components2.8% Johnson Controls 394,455 Banks7.3% PNC Financial Services Group 244,020 17,481,593 Wells Fargo & Co. 504,610 20,461,935 Capital Goods10.3% Caterpillar 182,585 15,665,793 Dover 199,200 15,587,400 Eaton 336,230 22,211,354 Consumer Services2.8% Las Vegas Sands 254,850 Diversified Financials3.7% Invesco 570,330 Energy13.9% Halliburton 401,255 16,792,522 Marathon Oil 397,200 13,659,708 National Oilwell Varco 221,000 15,536,300 Southwestern Energy 366,400 a 13,809,616 Valero Energy 303,370 12,325,923 Food, Beverage & Tobacco7.7% Mondelez International, Cl. A 665,945 19,618,740 PepsiCo 249,780 20,174,731 Health Care Equipment & Services3.3% Express Scripts Holding 271,790 a Household & Personal Products2.7% Procter & Gamble 185,000 Insurance4.4% MetLife 511,900 Materials2.7% Celanese, Ser. A 286,170 Media6.1% Comcast, Cl. A 305,800 12,277,870 Walt Disney 306,005 19,302,795 Pharmaceuticals, Biotech & Life Sciences11.1% GlaxoSmithKline, ADR 446,410 23,110,646 Shire, ADR 160,000 b 15,755,200 Teva Pharmaceutical Industries, ADR 493,680 18,858,576 Retailing3.4% CST Brands 1 a 30 Lowe's 412,080 17,352,689 Software & Services12.9% Adobe Systems 344,950 a 14,801,804 Google, Cl. A 19,710 a 17,155,781 salesforce.com 338,720 a 14,338,018 Yahoo! 784,130 a 20,622,619 Technology Hardware & Equipment4.1% Apple 47,346 Total Common Stocks (cost $408,896,640) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,636,591) 4,636,591 c Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,200) 20,200 c Total Investments (cost $413,553,431) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $19,694 and the value of the collateral held by the fund was $20,200. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $105,868,923 of which $107,037,789 related to appreciated investment securities and $1,168,866 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 13.9 Software & Services 12.9 Pharmaceuticals, Biotech & Life Sciences 11.1 Capital Goods 10.3 Food, Beverage & Tobacco 7.7 Banks 7.3 Media 6.1 Insurance 4.4 Technology Hardware & Equipment 4.1 Diversified Financials 3.7 Health Care Equipment & Services 3.3 Retailing 3.4 Automobiles & Components 2.8 Consumer Services 2.8 Household & Personal Products 2.7 Materials 2.7 Money Market Investments .9 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 457,041,141 - - Equity Securities - Foreign Common Stocks+ 57,724,422 - - Mutual Funds 4,656,791 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2013 (Unaudited) Common Stocks97.9% Shares Value ($) Automobiles & Components.9% Johnson Controls 182,650 Banks4.8% Fifth Third Bancorp 547,880 9,971,416 U.S. Bancorp 553,100 19,391,686 Wells Fargo & Co. 223,210 9,051,165 Capital Goods8.0% Eaton 205,280 13,560,797 General Electric 1,191,072 27,775,799 Honeywell International 285,580 22,406,607 Commercial & Professional Services1.7% Pitney Bowes 910,400 a Consumer Durables & Apparel1.5% Newell Rubbermaid 430,270 Consumer Services1.4% Carnival 331,970 Diversified Financials7.4% Invesco 284,790 9,608,815 JPMorgan Chase & Co. 711,009 38,813,981 Moody's 147,440 9,795,914 Energy7.9% BP, ADR 408,670 17,536,030 Chevron 87,900 10,789,725 Occidental Petroleum 369,670 34,035,517 Food, Beverage & Tobacco10.6% ConAgra Foods 613,920 20,682,965 Kraft Foods Group 493,343 27,198,000 Lorillard 174,680 7,413,419 PepsiCo 355,960 28,750,889 Health Care Equipment & Services1.0% Baxter International 114,310 Insurance3.0% Arthur J. Gallagher & Co. 242,060 10,573,181 MetLife 305,740 13,516,765 Materials6.0% International Paper 368,880 17,023,812 LyondellBasell Industries, Cl. A 156,440 a 10,426,726 Martin Marietta Materials 114,530 a 12,487,206 PPG Industries 48,840 7,502,312 Media8.4% Omnicom Group Regal Entertainment Group, Cl. A a Time Warner Viacom, Cl. B Pharmaceuticals, Biotech & Life Sciences8.7% Johnson & Johnson Merck & Co. Pfizer Sanofi, ADR Retailing2.8% Best Buy Kohl's Semiconductors & Semiconductor Equipment4.8% Microchip Technology a Texas Instruments Software & Services.6% Paychex a Technology Hardware & Equipment4.3% Cisco Systems QUALCOMM Telecommunication Services3.7% Vodafone Group, ADR Windstream a Utilities10.4% DTE Energy National Grid, ADR NextEra Energy NRG Energy Total Common Stocks (cost $640,958,008) Preferred Stocks.6% Automobiles & Components General Motors, Ser. B, Conv., Cum. $2.38 (cost $4,343,129) a Other Investment2.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,941,926) b Investment of Cash Collateral for Securities Loaned10.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $84,110,299) b Total Investments (cost $746,353,362) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $83,997,162 and the value of the collateral held by the fund was $88,493,417, consisting of cash collateral of $84,110,299 and U.S. Government & Agency securities valued at $4,383,118. b Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $134,969,274 of which $145,634,121 related to appreciated investment securities and $10,664,847 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Money Market Investments Food, Beverage & Tobacco Utilities Pharmaceuticals, Biotech & Life Sciences Media Capital Goods Energy Diversified Financials Materials Banks Semiconductors & Semiconductor Equipment Technology Hardware & Equipment Telecommunication Services Insurance Retailing Commercial & Professional Services Automobiles & Components Consumer Durables & Apparel Consumer Services Health Care Equipment & Services Software & Services .6  Based on net assets. STATEMENT OF OPTIONS WRITTEN May 31, 2013 (Unaudited) Number of Contracts Value ($) Call Options: International Paper, June 2013 @ $50 1,610 a (24,150 ) Lorillard, June 2013 @ $45 1,740 a (31,320 ) Moody's, June 2013 @ $65 620 a (186,620 ) Total Options Written (premiums received $290,098) ) a Non-income producing security. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 712,998,032 - - Equity Securities - Foreign Common Stocks+ 62,286,751 - - Mutual Funds 101,052,225 - - Preferred Stocks+ 4,937,620 - - Liabilities ($) - Other Financial Instruments: Options Written (242,090 ) - - ) + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended May 31, 2013 is discussed below. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund May 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes98.5% Rate (%) Date Amount ($) Value ($) Casinos.6% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,007,000 a 973,145 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 539,000 a 528,366 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,228,000 a 1,174,815 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 2,255,000 a 2,288,825 Seminole Indian Tribe of Florida, Scd. Notes 7.75 10/1/17 765,000 a 819,506 Consumer Discretionary5.7% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 4,385,000 4,500,137 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 6,010,000 6,986,439 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 6,075,000 6,722,571 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 7,050,000 7,880,074 Stanford University, Bonds 4.75 5/1/19 5,000,000 5,834,680 Time Warner Cable, Gtd. Notes 4.13 2/15/21 7,500,000 7,956,420 Time Warner, Gtd. Notes 4.00 1/15/22 7,400,000 7,839,442 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 7,920,000 8,578,659 Consumer Staples3.9% Anheuser-Busch InBev Worldwide, Gtd. Notes 1.38 7/15/17 3,430,000 3,426,436 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 4,887,000 4,824,925 Diageo Capital, Gtd. Notes 1.50 5/11/17 5,300,000 5,326,076 Kroger, Sr. Unscd. Notes 2.20 1/15/17 4,230,000 4,312,544 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 5,291,277 Mondelez International, Sr. Unscd. Notes 4.13 2/9/16 6,930,000 7,483,111 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 4,520,000 a 4,831,518 Walgreen, Sr. Unscd. Notes 1.80 9/15/17 2,975,000 2,994,436 Energy1.5% BP Capital Markets, Gtd. Notes 3.20 3/11/16 6,250,000 6,623,869 Occidental Petroleum, Sr. Unscd. Notes 4.13 6/1/16 3,005,000 3,289,973 Petrobras International Finance, Gtd. Notes 3.88 1/27/16 5,000,000 5,241,920 Financial18.7% American Express Credit, Sr. Unscd. Notes 2.75 9/15/15 5,010,000 5,228,306 American International Group, Sr. Unscd. Notes 5.85 1/16/18 5,925,000 6,836,105 Bank of America, Sub. Notes 5.49 3/15/19 10,965,000 12,260,416 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 5,000,000 5,054,550 Bear Stearns, Sub. Notes 5.55 1/22/17 121,000 135,737 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 4,975,000 5,176,592 Citigroup, Sub. Notes 5.00 9/15/14 7,780,000 8,140,914 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,590,000 4,203,746 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 5,035,000 5,171,318 General Electric Capital, Sr. Unscd. Notes 1.88 9/16/13 9,675,000 9,718,857 General Electric Capital, Jr. Sub. Cap. Secs., Ser. C 5.25 6/29/49 3,550,000 b 3,541,125 Goldman Sachs Group, Sr. Unscd. Notes 3.30 5/3/15 7,780,000 8,094,483 HSBC Finance, Sub. Notes 6.68 1/15/21 9,502,000 11,282,665 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 8,835,000 11,220,450 John Deere Capital, Sr. Unscd. Notes 1.25 12/2/14 3,000,000 3,033,171 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 7,895,000 7,516,277 MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 5,185,540 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,610,000 7,829,518 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 5,800,000 5,872,094 Private Export Funding, Gov't Gtd. Notes, Ser. GG 2.45 7/15/24 19,750,000 19,446,758 Private Export Funding, Gov't Gtd. Notes, Ser. Z 4.38 3/15/19 1,065,000 1,233,320 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,735,000 5,131,978 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 5,825,000 6,199,891 Royal Bank of Canada, Covered Bonds 1.20 9/19/17 3,330,000 3,315,997 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 5,920,000 6,084,061 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 6,682,000 7,010,955 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 3,650,000 3,837,026 Wachovia, Sub. Notes 5.25 8/1/14 6,210,000 6,531,231 Foreign/Governmental1.5% Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,064,000 c 1,161,356 Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 6,235,747 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 7,328,463 Health Care3.0% Amgen, Sr. Unscd. Notes 5.70 2/1/19 2,905,000 3,432,484 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 6,090,000 7,206,912 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,966,012 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 5,000,782 Thermo Fisher Scientific, Sr. Unscd. Notes 3.20 3/1/16 7,090,000 7,441,033 Industrial.7% ABB Finance USA, Gtd. Notes 1.63 5/8/17 5,065,000 5,087,012 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,273,755 Information Technology2.6% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 4,504,000 4,969,029 Apple, Sr. Unscd. Notes 1.00 5/3/18 4,265,000 4,190,085 Intel, Sr. Unscd. Notes 1.35 12/15/17 7,930,000 7,888,106 Oracle, Sr. Unscd. Notes 5.75 4/15/18 7,000,000 8,345,680 Materials1.2% CRH America, Gtd. Notes 5.30 10/15/13 4,784,000 4,864,500 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 6,545,000 7,197,118 Municipal Bonds5.2% California, GO (Various Purpose) 5.95 4/1/16 3,255,000 3,666,855 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 3.00 7/1/20 11,000,000 10,789,130 Illinois, GO 4.42 1/1/15 4,750,000 4,975,387 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 9,625,000 10,808,297 North Texas Tollway Authority, Special Projects System Revenue, BAN 2.44 9/1/13 9,020,000 9,066,363 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 5,830,000 5,843,992 University of California Regents, General Revenue 1.80 7/1/19 5,675,000 5,667,168 Telecommunications2.6% AT&T, Sr. Unscd. Notes 4.45 5/15/21 6,960,000 7,780,702 Rogers Communications, Gtd. Notes 6.38 3/1/14 4,934,000 5,140,799 Telefonica Emisiones, Gtd. Notes 3.99 2/16/16 4,830,000 5,060,038 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 1,740,000 1,836,069 Verizon Communications, Sr. Unscd. Notes 8.75 11/1/18 4,244,000 5,663,278 U.S. Government Agencies.7% Federal National Mortgage Association, Notes 0.52 2/22/16 705,000 d 703,823 Federal National Mortgage Association, Notes 0.75 12/19/14 1,000,000 d 1,007,063 Federal National Mortgage Association, Notes 3.00 9/16/14 4,895,000 d 5,072,512 U.S. Government Agencies/Mortgage-Backed.0% Federal Home Loan Mortgage Corp.; REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 47,734 d 48,421 Government National Mortgage Association I: Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 58,039 58,797 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 23,686 23,733 U.S. Government Securities49.9% U.S. Treasury Bonds; 7.25%, 5/15/16 1,500,000 1,795,429 U.S. Treasury Inflation Protected Securities: Notes, 0.13%, 4/15/18 19,634,355 e 20,600,738 Notes, 0.13%, 1/15/23 16,612,896 e 16,924,388 Notes, 0.63%, 7/15/21 14,602,378 e 15,834,454 Notes, 1.38%, 7/15/18 8,419,008 c,e 9,456,912 Notes, 1.38%, 1/15/20 1,017,141 e 1,152,707 Notes, 2.38%, 1/15/17 18,203,412 e 20,497,333 U.S. Treasury Notes: 0.25%, 12/15/14 1,250,000 1,250,391 0.25%, 1/15/15 1,250,000 1,250,000 0.25%, 5/15/15 5,825,000 5,819,315 0.25%, 9/15/15 11,375,000 c 11,345,675 0.25%, 12/15/15 30,000,000 29,875,800 0.38%, 11/15/14 16,250,000 c 16,286,823 0.63%, 7/15/14 20,110,000 c 20,212,903 0.63%, 5/31/17 7,955,000 c 7,899,689 0.63%, 9/30/17 16,510,000 c 16,319,111 0.63%, 4/30/18 16,000,000 c 15,688,752 0.75%, 6/15/14 11,250,000 11,318,996 0.75%, 6/30/17 1,750,000 1,744,668 0.88%, 12/31/16 5,500,000 5,536,955 0.88%, 1/31/17 21,215,000 c 21,342,629 0.88%, 2/28/17 20,600,000 20,712,661 1.00%, 9/30/16 6,250,000 c 6,329,594 1.13%, 4/30/20 9,000,000 c 8,760,240 1.25%, 2/15/14 11,500,000 11,592,541 1.25%, 3/15/14 3,305,000 3,334,177 1.25%, 4/15/14 6,000,000 6,057,660 1.25%, 4/30/19 7,720,000 7,708,544 1.25%, 2/29/20 4,925,000 c 4,848,431 1.50%, 6/30/16 12,150,000 c 12,504,063 1.63%, 11/15/22 1,220,000 c 1,171,295 1.75%, 7/31/15 2,280,000 c 2,349,291 1.75%, 5/15/22 7,085,000 6,944,405 2.00%, 2/15/22 12,230,000 12,292,104 2.13%, 11/30/14 17,075,000 17,556,566 2.13%, 2/29/16 21,200,000 c 22,163,943 2.13%, 8/15/21 7,840,000 8,016,400 2.38%, 9/30/14 17,930,000 c 18,447,585 2.38%, 10/31/14 18,250,000 c 18,802,500 2.50%, 3/31/15 1,250,000 1,300,343 2.50%, 4/30/15 3,000,000 3,125,625 2.63%, 1/31/18 7,315,000 7,871,628 2.63%, 8/15/20 2,010,000 c 2,152,113 3.13%, 5/15/21 6,500,000 7,159,653 3.25%, 7/31/16 7,135,000 7,738,129 3.38%, 11/15/19 7,000,000 c 7,868,987 3.50%, 5/15/20 3,250,000 c 3,679,101 3.75%, 11/15/18 2,050,000 2,334,278 4.50%, 11/15/15 6,070,000 c 6,675,580 5.13%, 5/15/16 1,000,000 1,134,922 Utilities.7% Duke Energy Carolinas, First Mortgage Bonds 1.75 12/15/16 3,010,000 3,084,678 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 3,655,000 3,784,285 Total Bonds and Notes (cost $949,304,141) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,221,920) 13,221,920 f Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,002,664) 2,002,664 f Total Investments (cost $964,528,725) % Liabilities, Less Cash and Receivables %) ) Net Assets % BAN - Bond Anticipation Notes GO - General Obligation REMIC - Real Estate Mortgage Investment Conduit a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, these securities were valued at $10,616,175 or 1.1% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $123,173,629 and the value of the collateral held by the fund was $127,068,781, consisting of cash collateral of $2,002,664 and U.S. Government and agency securities valued at $125,066,117. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $23,173,595 of which $29,964,268 related to appreciated investment securities and $6,790,673 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 50.6 Corporate Bonds 41.2 Municipal Bonds 5.2 Foreign/Governmental 1.5 Money Market Investments 1.5 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 407,234,602 - Foreign Government - 14,725,566 - Municipal Bonds - 50,817,192 - Mutual Funds 15,224,584 - - U.S. Government Agencies/Mortgage-Backed - 6,914,349 - U.S. Treasury - 492,786,027 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2013 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components5.2% Bridgestone, ADR 8,362 554,902 Daimler 12,957 823,417 Denso, ADR 27,288 571,684 Fiat, ADR 21,195 a 168,288 Honda Motor, ADR 17,948 674,306 Nissan Motor, ADR 14,962 325,274 Toyota Motor, ADR 15,548 1,827,667 Volkswagen, ADR 12,300 525,456 Banks12.8% Australia & New Zealand Banking Group, ADR 40,598 1,063,262 Banco Bilbao Vizcaya Argentaria, ADR 74,531 695,374 Banco Santander, ADR 104,502 752,414 Bank of Ireland, ADR 11,000 a 104,500 Bank of Yokohama, ADR 13,208 258,745 Barclays, ADR 33,044 634,114 BNP Paribas, ADR 20,711 610,974 Commerzbank, ADR 3,792 41,333 Commonwealth Bank of Australia, ADR 6,823 b 1,312,111 Credit Agricole, ADR 22,091 a 102,944 Danske Bank, ADR 27,008 a 265,219 Erste Group Bank, ADR 11,283 183,349 Hachijuni Bank, ADR 2,799 143,253 Hang Seng Bank, ADR 24,669 396,431 HSBC Holdings, ADR 40,978 2,248,053 Intesa Sanpaolo, ADR 30,734 342,991 Lloyds Banking Group, ADR 149,180 a 556,441 Mitsubishi UFJ Financial Group, ADR 72,092 428,226 National Australia Bank, ADR 32,103 919,751 Shinsei Bank, ADR 57,546 273,344 Shizuoka Bank, ADR 1,560 163,763 Societe Generale, ADR 47,845 380,368 Sumitomo Mitsui Financial Group, ADR 13,296 107,299 Sumitomo Mitsui Trust Holdings, ADR 8,240 34,526 United Overseas Bank, ADR 13,700 463,334 Westpac Banking, ADR 8,023 1,078,452 Capital Goods9.1% ABB, ADR 372 a 8,106 Asahi Glass, ADR 38,076 271,101 Atlas Copco, Cl. A, ADR 13,747 367,595 Atlas Copco, Cl. B, ADR 17,820 423,047 BAE Systems, ADR 121 2,983 European Aeronautic Defence and Space, ADR 7,893 453,769 Hutchison Whampoa, ADR 14,325 302,114 Invensys, ADR 28,090 169,945 ITOCHU, ADR 11,705 294,147 Kajima, ADR 8,417 246,871 Kawasaki Heavy Industries, ADR 20,754 281,424 Keppel, ADR 30,187 519,216 Komatsu, ADR 17,788 455,551 Kubota, ADR 6,271 469,635 Marubeni, ADR 4,423 308,947 Metso, ADR 9,062 349,340 Mitsubishi, ADR 10,957 388,754 Mitsui & Co., ADR 811 207,219 Nidec, ADR 6,281 107,279 NSK, ADR 20,210 372,875 Rolls-Royce Holdings, ADR 8,097 749,377 Sandvik, ADR 37,876 532,158 Siemens, ADR 161 16,921 SKF, ADR 26,290 641,476 Sumitomo, ADR 24,536 308,908 Sumitomo Electric Industries, ADR 2,702 331,545 Swire Pacific, Cl. A, ADR 14,906 188,114 TOTO, ADR 20,445 426,892 Volvo, ADR 29,652 436,774 Commercial & Professional Services1.3% Dai Nippon Printing, ADR 12,828 108,781 Experian, ADR 31,640 583,758 Secom, ADR 37,120 471,424 Toppan Printing, ADR 39,905 258,983 Consumer Durables & Apparel2.1% Adidas, ADR 10,475 574,239 Casio Computer, ADR 2,290 204,840 Electrolux, Cl. B, ADR 7,167 386,373 LVMH Moet Hennessy Louis Vuitton, ADR 19,319 685,825 Panasonic, ADR 17,520 134,729 Sega Sammy Holdings, ADR 37,384 222,061 Sharp, ADR 2,118 9,849 Sony, ADR 2,522 50,818 Consumer Services1.1% Compass Group, ADR 35,621 468,416 InterContinental Hotels Group, ADR 5,257 150,981 Sodexo, ADR 5,862 500,029 Diversified Financials3.3% Credit Suisse Group, ADR 16,875 496,800 Daiwa Securities Group, ADR 57,790 480,813 Deutsche Bank 13,583 629,165 ING Groep, ADR 64,569 a 600,492 Nomura Holdings, ADR 10,857 84,033 ORIX, ADR 6,179 412,448 UBS 47,851 a 838,828 Energy7.4% BG Group, ADR 40,135 734,069 BP, ADR 34,295 1,471,598 ENI, ADR 18,275 828,040 Repsol, ADR 15,407 352,512 Royal Dutch Shell, Cl. A, ADR 26,905 1,785,685 Royal Dutch Shell, Cl. B, ADR 1,593 109,646 Statoil, ADR 8,955 201,667 Technip, ADR 14,012 389,534 Total, ADR 26,169 1,304,525 Woodside Petroleum, ADR 19,215 660,420 Food & Staples Retailing1.8% Aeon, ADR 52,968 619,196 Delhaize Group, ADR 5,473 347,700 J. Sainsbury, ADR 13,245 301,324 Koninklijke Ahold, ADR 8,454 137,969 Tesco, ADR 31,021 520,532 Food, Beverage & Tobacco8.0% Ajinomoto, ADR 21,230 293,186 Anheuser-Busch, ADR 2,000 183,840 British American Tobacco, ADR 7,800 856,206 Coca-Cola Amatil, ADR 13,381 329,306 Coca-Cola HBC AG, ADR 3,685 a 96,252 Danone, ADR 31,852 473,002 Diageo, ADR 5,698 673,845 Heineken, ADR 14,209 495,042 Imperial Tobacco Group, ADR 5,587 403,437 Kirin Holdings, ADR 29,382 485,391 Nestle, ADR 33,155 2,198,840 Orkla, ADR 26,607 264,474 SABMiller, ADR 13,542 685,767 Unilever (NY Shares) 13,003 530,262 Unilever, ADR 7,390 310,454 Yamazaki Baking, ADR 2,023 234,406 Health Care Equipment & Services1.1% Essilor International, ADR 9,284 514,334 Fresenius Medical Care & Co., ADR 8,450 285,526 Olympus, ADR 6,140 186,042 Smith & Nephew, ADR 2,393 139,608 Household & Personal Products1.8% Henkel & Co., ADR 6,222 603,036 Kao, ADR 6,988 220,122 L'Oreal, ADR 21,664 734,410 Shiseido, ADR 4,862 69,094 Svenska Cellulosa, ADR 10,419 259,433 Insurance5.1% Aegon (NY Shares) 54,000 370,980 Ageas, ADR 14,975 552,128 Allianz, ADR 69,670 1,084,065 AXA, ADR 28,100 562,562 Legal & General Group, ADR 58,300 791,073 MS&AD Insurance Group Holdings, ADR 14,902 185,083 Prudential, ADR 23,450 792,845 Tokio Marine Holdings, ADR 13,055 381,859 Zurich Insurance Group, ADR 26,797 a 711,996 Materials8.8% Air Liquide, ADR 25,611 655,129 Akzo Nobel, ADR 13,015 276,699 Alumina, ADR 8,220 31,811 Amcor, ADR 7,596 286,369 Anglo American, ADR 40,094 459,477 ArcelorMittal (NY Shares) 4,455 56,400 Asahi Kasei, ADR 17,985 242,438 BASF, ADR 11,896 1,158,670 BHP Billiton Ltd., ADR 9,704 633,865 BHP Billiton PLC, ADR 17,134 984,520 Boral, ADR 12,221 213,717 James Hardie Industries, ADR 6,824 314,928 Johnson Matthey, ADR 3,051 237,215 Kobe Steel, ADR 35,450 233,616 Koninklijke DSM, ADR 4,946 81,020 Lafarge, ADR 13,770 246,758 Newcrest Mining, ADR 12,139 166,668 Nippon Steel Sumitomo Metal, ADR 19,082 491,341 Nitto Denko, ADR 8,620 256,617 Norsk Hydro, ADR 40,233 183,865 OJI Holdings ADR 200 7,091 Rexam, ADR 3,182 128,044 Rio Tinto, ADR 19,600 837,312 Stora Enso, ADR 2,684 19,325 Syngenta, ADR 8,195 637,899 Teijin, ADR 5,424 125,403 Toray Industries, ADR 3,528 245,902 UPM-Kymmene, ADR 7,622 81,708 Media1.6% British Sky Broadcasting Group, ADR 4,995 235,914 Pearson, ADR 1,012 18,803 Publicis Groupe, ADR 24,564 447,065 Reed Elsevier, ADR 6,531 294,156 Wolters Kluwer, ADR 7,972 173,877 WPP, ADR 6,429 546,915 Pharmaceuticals, Biotech & Life Sciences9.1% AstraZeneca, ADR 8,312 425,990 Bayer, ADR 11,580 1,245,082 Eisai, ADR 11,123 426,567 Elan, ADR 15,218 a 192,660 GlaxoSmithKline, ADR 14,399 745,436 Novartis, ADR 25,237 1,811,007 Novo Nordisk, ADR 5,815 936,797 Roche Holding, ADR 33,766 2,104,972 Sanofi, ADR 28,089 1,491,245 Teva Pharmaceutical Industries, ADR 6,900 263,580 Real Estate3.5% British Land, ADR 12,476 116,900 CapitaLand, ADR 32,796 176,442 Cheung Kong Holdings, ADR 22,243 312,069 City Developments, ADR 27,591 232,316 Daiwa House Industry, ADR 2,061 392,208 Hysan Development, ADR 23,301 206,680 Lend Lease Group, ADR 40,816 392,107 Mitsubishi Estate, ADR 19,000 478,230 Sino Land, ADR 25,641 191,246 Sun Hung Kai Properties, ADR 26,037 341,345 Tokyu Land, ADR 3,001 277,713 Westfield Group, ADR 26,214 575,135 Retailing1.2% Hennes & Mauritz, ADR 82,506 561,866 Kingfisher, ADR 39,228 408,363 Marui Group, ADR 15,401 291,624 Semiconductors & Semiconductor Equipment.3% Advantest, ADR 19,445 Software & Services1.6% Computershare, ADR 21,542 231,113 Dassault Systemes, ADR 2,335 294,911 NICE Systems, ADR 1,000 36,900 Sage Group, ADR 10,587 236,408 SAP, ADR 10,912 801,377 Trend Micro, ADR 4,337 132,452 Technology Hardware & Equipment2.7% Canon, ADR 10,097 346,125 Ericsson, ADR 104 1,214 Fujifilm Holdings, ADR 9,819 204,923 Fujitsu, ADR 10,602 219,992 Hitachi, ADR 8,435 575,689 Kyocera, ADR 3,712 362,848 Mitsubishi Electric, ADR 18,575 356,454 Omron, ADR 11,660 347,235 Ricoh, ADR 4,031 235,169 TDK, ADR 4,571 174,836 Telecommunication Services4.6% BT Group, ADR 4,903 223,871 Deutsche Telekom, ADR 47,984 550,856 France Telecom, ADR 11,452 115,665 Koninklijke KPN, ADR 15,329 51,199 Nippon Telegraph & Telephone, ADR 682 16,886 NTT DOCOMO, ADR 1,465 21,506 Portugal Telecom, ADR 17,340 73,001 Singapore Telecommunications, ADR 18,960 565,766 Swisscom, ADR 7,236 308,832 Telecom Corp of New Zealand, ADR 7,128 64,936 Telecom Italia, ADR 22,896 176,528 Telecom Italia, Cl. A, ADR 3,370 20,658 Telefonica, ADR 40,428 a 551,842 Telenor, ADR 6,496 408,274 Telstra, ADR 17,148 385,659 Vodafone Group, ADR 46,824 1,355,555 Transportation2.0% ANA Holdings, ADR 23,722 100,081 Deutsche Lufthansa, ADR 20,366 439,295 International Consolidated Airlines Group, ADR 15,562 a 330,381 MTR, ADR 18,662 738,037 Nippon Yusen, ADR 60,373 308,506 Ryanair Holdings, ADR 209 10,208 TNT Express, ADR 18,467 141,457 Utilities3.5% Centrica, ADR 26,440 612,615 CLP Holdings, ADR 22,613 192,210 E.ON, ADR 2,044 34,625 Enel, ADR 114,307 432,080 Energias de Portugal, ADR 8,130 259,835 GDF Suez, ADR 15,036 308,238 Hong Kong & China Gas, ADR 141,714 405,302 Iberdrola, ADR 22,223 479,572 National Grid, ADR 308 18,344 RWE, ADR 9,180 314,874 SSE, ADR 16,682 393,862 United Utilities Group, ADR 8,447 194,112 Veolia Environnement, ADR 977 12,017 Total Common Stocks (cost $131,366,526) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 6/13/13 (cost $94,998) 95,000 c Other Investment.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,622) 4,622 d Total Investments (cost $131,466,146) % Cash and Receivables (Net) .9 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, this security was valued at $1,312,111 or 1.2% of net assets. c Held by or on behalf of a counterparty for open financial futures positions. d Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized depreciation on investments was $26,548,467 of which $14,361,323 related to appreciated investment securities and $40,909,790 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 12.8 Capital Goods 9.1 Pharmaceuticals, Biotech & Life Sciences 9.1 Materials 8.8 Food, Beverage & Tobacco 8.0 Energy 7.4 Automobiles & Components 5.2 Insurance 5.1 Telecommunication Services 4.6 Real Estate 3.5 Utilities 3.5 Diversified Financials 3.3 Technology Hardware & Equipment 2.7 Consumer Durables & Apparel 2.1 Transportation 2.0 Food & Staples Retailing 1.8 Household & Personal Products 1.8 Media 1.6 Software & Services 1.6 Commercial & Professional Services 1.3 Retailing 1.2 Consumer Services 1.1 Health Care Equipment & Services 1.1 Semiconductors & Semiconductor Equipment .3 Short-Term/Money Market Investments .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES May, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2013 ($) Financial Futures Long MSCI EAFE Index 8 675,680 June 2013 (12,179 ) The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 104,818,057 - - Mutual Funds 4,622 - - U.S. Treasury - 95,000 - Liabilities ($) Other Financial Instruments: Financial Futures++ (12,179 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund May 31, 2013 (Unaudited) Common Stocks95.6% Shares Value ($) Australia14.0% Australia & New Zealand Banking Group 19,300 503,371 Bendigo and Adelaide Bank 79,600 747,217 Commonwealth Bank of Australia 32,400 2,052,428 Iluka Resources 355,800 3,762,007 Metcash 242,200 891,933 National Australia Bank 68,400 1,884,348 Tabcorp Holdings 462,100 1,441,922 Tatts Group 1,617,800 4,950,588 Telstra 622,600 2,816,190 Westpac Banking 114,000 3,062,005 Brazil1.8% Cielo 97,248 2,452,313 Light 49,800 406,901 China6.4% Anta Sports Products 3,076,800 2,842,252 Bank of China, Cl. H 1,444,000 680,682 Bosideng International Holdings 4,492,900 1,198,401 Dongyue Group 2,310,600 1,141,415 Guangzhou R&F Properties, Cl. H 1,640,600 3,047,156 Jiangsu Expressway, Cl. H 47,300 57,601 Zhejiang Expressway, Cl. H 1,201,300 1,060,495 France2.1% France Telecom 24,550 249,449 GDF Suez 5,050 101,856 Neopost 7,600 503,662 Total 50,750 2,517,104 Germany1.2% Deutsche Telekom 34,400 393,183 Muenchener Rueckversicherungs 7,800 1,460,131 RWE 50 1,717 Hong Kong3.0% Hang Seng Bank 65,200 1,047,521 NWS Holdings 418,000 725,395 Shougang Fushan Resources Group 7,322,900 2,942,017 Israel2.1% Bezeq Israeli Telecommunication 1,423,800 1,821,052 Israel Chemicals 130,400 1,452,285 Italy.2% Enel 22,200 83,622 STMicroelectronics 11,700 108,112 Japan7.3% Aozora Bank 1,780,000 5,154,171 Dai Nippon Printing 163,300 1,393,919 Daito Trust Construction 8,000 745,686 Mizuho Financial Group 789,300 1,493,435 NKSJ Holdings 83,400 1,877,996 Ricoh 74,400 866,436 Netherlands3.9% Corio 31,649 1,406,783 Koninklijke Philips Electronics 6,900 194,993 Ziggo 127,400 4,575,869 New Zealand2.6% Telecom Corporation of New Zealand 2,213,000 Norway2.8% Seadrill 107,500 Poland4.1% KGHM Polska Miedz 95,500 4,243,606 PGE 93,500 512,440 Synthos 1,027,000 1,668,483 Portugal.7% Portugal Telecom 271,100 Singapore.2% StarHub 116,000 South Africa5.6% Kumba Iron Ore 68,500 3,515,642 MMI Holdings 936,900 2,207,613 Vodacom Group 284,900 3,154,382 Spain3.2% ACS Actividades de Construccion y Servicios 60,200 1,684,236 Ferrovial 209,900 3,390,048 Sweden.3% Ratos, Cl. B 19,200 165,132 Skanska, Cl. B 12,900 228,339 Taiwan.2% Compal Electronics 116,000 70,890 Farglory Land Development 101,000 190,381 Thailand1.9% Advanced Info Service 351,300 Turkey6.8% Ford Otomotiv Sanayi 449,300 6,809,380 Tupras Turkiye Petrol Rafinerileri 95,900 2,562,621 Turk Telekomunikasyon 333,800 1,287,970 United Kingdom18.0% AstraZeneca 45,000 2,295,670 Aviva 132,500 662,885 BAE Systems 356,900 2,189,546 BP 103,500 740,841 British American Tobacco 113,124 6,212,954 GlaxoSmithKline 51,000 1,321,944 HSBC Holdings 89,400 979,292 ICAP 79,400 440,666 Legal & General Group 746,000 2,019,771 Man Group 179,100 307,810 Marks & Spencer Group 11,700 83,115 Resolution 372,700 1,628,657 Royal Dutch Shell, Cl. A 36,577 1,214,733 Royal Dutch Shell, Cl. B 9,000 310,940 RSA Insurance Group 1,068,300 1,865,602 SSE 57,500 1,344,549 Standard Life 453,500 2,666,579 TUI Travel 166,400 894,183 Vodafone Group 397,900 1,153,106 United States7.2% iShares MSCI EAFE Index Fund 114,000 6,847,980 Vanguard FTSE Developed Markets ETF 122,000 4,537,180 Total Common Stocks (cost $139,871,445) Preferred Stocks2.6% Shares Value ($) Brazil.9% AES Tiete 137,400 Germany1.7% ProSiebenSat.1 Media 66,800 Total Preferred Stocks (cost $3,839,282) Other Investment2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,196,923) 3,196,923 a Total Investments (cost $146,907,650) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $10,917,999 of which $14,951,937 related to appreciated investment securities and $4,033,938 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.3 Telecommunication Services 15.3 Consumer Discretionary 13.3 Materials 11.9 Energy 7.4 Industrial 7.3 Exchange-Traded Funds 7.2 Consumer Staples 4.5 Utilities 2.5 Health Care 2.3 Information Technology 2.2 Others 2.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases; Japanese Yen, Expiring 6/3/2013a 167,725,543 1,640,540 1,669,658 Counterparty: a UBS The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ - 139,090,736 ++ - Exchange-Traded Funds 11,385,160 - - Mutual Funds 3,196,923 - - Preferred Stocks+ - 4,152,830 ++ - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 29,118 - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended May 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2013 (Unaudited) Common Stocks97.7% Shares Value ($) Australia4.6% Australia & New Zealand Banking Group 120,918 3,153,711 Coca-Cola Amatil 110,620 1,360,171 Dexus Property Group 2,885,880 3,018,409 Primary Health Care 251,818 1,216,229 QBE Insurance Group 330,987 5,003,373 Rio Tinto 37,221 1,931,690 Spark Infrastructure Group 1,637,260 2,722,466 Westfield Group 225,500 2,469,008 Westpac Banking 131,030 3,519,426 Belgium.6% Delhaize Group 46,657 China.4% Foxconn International Holdings 3,778,000 a Denmark.3% Carlsberg, Cl. B 18,640 Finland.7% Kemira 68,410 1,059,126 Sampo, Cl. A 66,680 2,696,842 France11.8% Alstom 88,136 3,320,160 Arkema 12,290 1,249,106 BNP Paribas 134,560 7,843,324 Cap Gemini 34,970 1,691,325 Carrefour 186,287 5,425,254 Cie de St-Gobain 90,830 3,935,551 Danone 57,160 4,198,843 Dassault Systemes 10,140 1,275,192 EDF 75,110 1,697,346 Fonciere Des Regions 26,150 2,199,657 GDF Suez 178,122 3,592,637 L'Oreal 10,470 1,755,182 Sanofi 103,449 10,879,127 Schneider Electric 32,370 2,533,203 Societe Generale 87,840 3,482,320 Total 155,372 7,706,157 Germany9.7% Aixtron 180,123 a 3,210,309 Allianz 5,895 911,041 Bayer 54,580 5,871,134 Celesio 188,590 3,898,239 Commerzbank 74,040 a 775,622 Continental 15,150 1,998,578 Daimler 76,311 4,893,025 Deutsche Bank 5,910 273,751 Deutsche Bank 119,068 5,569,063 Deutsche Lufthansa 89,640 a 1,935,246 Deutsche Telekom 145,940 1,668,056 E.ON 69,950 1,183,493 Fresenius & Co. 15,160 1,794,537 Gerresheimer 23,730 1,426,157 Hannover Rueckversicherung 42,410 3,201,311 Muenchener Rueckversicherungs 13,010 2,435,424 Siemens 100,350 10,665,411 Hong Kong2.9% Esprit Holdings 2,890,231 4,400,792 Hang Seng Bank 186,800 3,001,179 Pacific Basin Shipping 1,771,000 1,012,508 Sino Land 1,024,000 1,501,455 SJM Holdings 1,445,000 3,931,540 Yue Yuen Industrial Holdings 605,500 1,764,825 Ireland.7% CRH 49,090 1,036,450 Smurfit Kappa Group 145,480 2,427,074 Israel.9% Teva Pharmaceutical Industries, ADR 126,572 Italy2.2% Eni 62,260 1,407,850 Finmeccanica 315,271 a 1,722,328 Saras 2,448,987 a 3,632,356 STMicroelectronics 234,962 2,171,135 Telecom Italia 3,845,570 2,973,836 Japan22.9% Aisin Seiki 66,700 2,415,306 Astellas Pharma 31,700 1,620,512 Daito Trust Construction 24,100 2,246,380 East Japan Railway 17,800 1,309,666 Fuji Heavy Industries 175,000 3,929,984 Fujitsu 662,000 2,742,854 Hitachi 666,000 4,510,424 Inpex 1,222 5,162,720 Isuzu Motors 370,000 2,762,086 ITOCHU 147,800 1,834,554 Japan Tobacco 98,300 3,329,385 Kao 93,900 2,916,553 KDDI 78,900 3,565,848 LIXIL Group 81,200 1,939,014 Matsumotokiyoshi Holdings 72,300 1,815,885 Mitsubishi 143,900 2,505,434 Mitsubishi UFJ Financial Group 1,172,600 6,924,664 Nihon Kohden 48,600 1,743,937 Nippon Express 712,000 3,188,928 Nippon Shokubai 440,000 4,308,690 Nippon Telegraph & Telephone 39,900 1,966,756 Nitto Denko 34,300 2,047,830 Nomura Holdings 104,400 806,960 Nomura Real Estate Holdings 89,900 1,994,955 Omron 150,200 4,464,515 Ricoh 321,800 3,747,568 Seven & I Holdings 78,200 2,655,363 Shimachu 62,800 1,567,043 Shimamura 13,600 1,557,599 Shin-Etsu Chemical 29,300 1,842,589 Sumitomo Electric Industries 202,200 2,432,059 Sumitomo Metal Mining 132,000 1,662,251 Sumitomo Mitsui Financial Group 208,800 8,173,048 Sumitomo Mitsui Trust Holdings 340,860 1,410,655 Taiyo Nippon Sanso 522,000 3,659,458 THK 67,000 1,427,649 Tokyo Electron 59,400 2,930,766 Toyo Suisan Kaisha 60,000 1,929,118 Toyota Motor 177,300 10,458,484 Yamada Denki 49,600 1,878,627 Yamaha Motor 165,500 2,562,551 Netherlands3.9% Aegon 270,000 1,809,641 ING Groep 312,610 a 2,922,708 Koninklijke Philips Electronics 309,207 8,738,127 NXP Semiconductors 57,480 a 1,773,258 SBM Offshore 168,520 a 3,055,447 Unilever 53,670 2,176,176 Norway2.2% DNB 173,130 2,787,946 Norsk Hydro 336,039 1,515,916 Orkla 292,900 2,471,609 Petroleum Geo-Services 122,410 1,809,299 Telenor 53,660 1,122,967 TGS Nopec Geophysical 52,588 1,832,360 Singapore1.9% Avago Technologies 56,900 2,145,699 DBS Group Holdings 250,987 3,396,897 United Overseas Bank 270,000 4,560,995 Spain.4% Red Electrica 39,590 Sweden2.0% Ericsson, Cl. B 412,129 4,820,174 Svenska Cellulosa, Cl. B 225,139 5,593,174 Switzerland9.7% ABB 146,470 a 3,189,342 Adecco 108,324 a 6,020,203 Cie Financiere Richemont, Cl. A 14,990 1,317,554 Clariant 200,170 a 2,870,251 Novartis 225,259 16,141,099 Partners Group Holding 11,350 2,883,959 Roche Holding 32,475 8,035,624 Syngenta 6,040 2,370,123 UBS 330,459 a 5,747,673 Zurich Insurance Group 10,310 a 2,725,905 United Arab Emirates.3% Dragon Oil 168,310 United Kingdom19.4% Aberdeen Asset Management 540,180 3,773,475 Anglo American 141,574 3,208,904 AZ Electronic Materials 70,260 335,675 Barclays 1,533,244 7,336,469 BHP Billiton 107,220 3,102,749 BP 859,650 6,153,273 Diageo 111,430 3,298,867 Direct Line Insurance Group 565,860 1,819,426 Drax Group 138,720 1,205,918 esure Group 391,870 1,854,706 Experian 167,670 3,078,848 Home Retail Group 956,365 2,259,693 HSBC Holdings 1,048,542 11,485,779 ITV 1,165,460 2,313,010 Kingfisher 529,140 2,768,986 National Grid 96,200 1,138,179 National Grid, ADR 19,860 1,182,862 Resolution 487,803 2,131,644 Rexam 136,825 1,093,887 Rio Tinto 76,787 3,313,127 Rolls-Royce Holdings 143,850 a 2,601,682 Royal Dutch Shell, Cl. A 217,539 7,224,533 Royal Dutch Shell, Cl. B 173,920 6,008,734 SABMiller 43,160 2,170,945 Shire 70,480 2,317,278 Smith & Nephew 258,541 3,005,125 Tesco 371,775 2,051,666 Unilever 104,185 4,379,386 Vodafone Group 3,201,437 9,277,700 WPP 84,670 1,446,188 United States.2% iShares MSCI EAFE Index Fund 22,060 Total Common Stocks (cost $529,841,110) Preferred Stocks.5% Shares Value ($) Germany ProSiebenSat.1 Media (cost $2,096,151) 66,590 Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $998,102) 998,102 b Total Investments (cost $532,935,363) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized depreciation on investments was $9,821,188 of which $52,375,107 related to appreciated investment securities and $62,196,295 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.1 Industrial 11.9 Health Care 11.8 Consumer Discretionary 10.7 Consumer Staples 9.8 Energy 8.6 Materials 7.3 Information Technology 7.1 Telecommunication Services 3.9 Utilities 2.8 Exchange-Traded Fund .2 Money Market Investment .2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Danish Krone, Expiring 6/3/2013 a 3,474,590 607,487 605,772 (1,715 ) Hong Kong Dollar, Expiring 6/3/2013 b 845,125 108,850 108,871 21 Japanese Yen, Expiring 6/4/2013 c 28,478,905 281,715 283,499 1,784 Sales: Proceeds ($) Australian Dollar, Expiring: 6/3/2013 d 361,155 347,977 345,643 2,334 6/4/2013 a 74,731 71,479 71,521 (42 ) British Pound, Expiring 6/3/2013 c 509,372 772,463 773,945 (1,482 ) Euro, Expiring: 6/3/2013 e 1,147,567 1,495,257 1,491,548 3,709 6/4/2013 e 118,536 153,740 154,067 (327 ) Japanese Yen, Expiring 6/3/2013 f 106,245,149 1,049,988 1,057,639 (7,651 ) Norwegian Krone, Expiring 6/3/2013 g 2,100,710 358,850 357,955 895 Singapore Dollar, Expiring 6/3/2013 a 91,816 72,750 72,642 108 Swedish Krona, Expiring 6/3/2013 e 268,432 40,745 40,528 217 Swiss Franc, Expiring 6/3/2013 e 328,436 343,800 343,462 338 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Citigroup c Goldman Sachs d Deutsche Bank e UBS f JPMorgan Chase & Co. g Morgan Stanley The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 10,210,620 507,912,663 ++ - Exchange-Traded Funds 1,325,144 - - Mutual Funds 998,102 - - Preferred Stocks+ - 2,667,646 ++ - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 9,406 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (11,217 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund May 31, 2013 (Unaudited) Common Stocks83.1% Shares Value ($) Automobiles & Components1.3% Johnson Controls 70,399 Banks3.1% PNC Financial Services Group 41,580 2,978,791 Wells Fargo & Co. 85,720 3,475,946 Capital Goods11.0% Boeing 18,382 1,820,185 Caterpillar 32,360 2,776,488 Donaldson 52,554 1,971,301 Dover 33,920 2,654,240 Eaton 58,000 3,831,480 Emerson Electric 29,110 1,672,661 Flowserve 13,490 2,268,074 MSC Industrial Direct, Cl. A 20,036 1,656,376 Precision Castparts 9,838 2,104,545 Rockwell Collins 21,678 1,403,651 W.W. Grainger 3,770 970,549 Consumer Durables & Apparel1.7% Coach 23,980 1,397,075 NIKE, Cl. B 33,698 2,077,819 Consumer Services4.0% Las Vegas Sands 44,140 2,555,706 McDonald's 17,849 1,723,678 Panera Bread, Cl. A 5,011 a 961,260 Starbucks 49,841 3,143,472 Diversified Financials1.6% Invesco 99,583 Energy9.2% Apache 14,909 1,224,476 CARBO Ceramics 15,202 1,001,812 EOG Resources 14,198 1,832,962 Halliburton 68,211 2,854,630 Marathon Oil 68,210 2,345,742 National Oilwell Varco 36,110 2,538,533 Occidental Petroleum 15,911 1,464,926 Schlumberger 23,572 1,721,463 Southwestern Energy 60,555 a 2,282,318 Valero Energy 51,435 2,089,804 Food & Staples Retailing.9% Wal-Mart Stores 24,216 Food, Beverage & Tobacco3.9% Coca-Cola 37,590 1,503,224 Mondelez International, Cl. A 112,714 3,320,554 PepsiCo 41,945 3,387,898 Health Care Equipment & Services5.7% C.R. Bard 15,908 1,639,956 Express Scripts Holding 46,690 a 2,900,383 Meridian Bioscience 63,635 1,375,152 ResMed 56,920 2,732,160 Stryker 26,812 1,780,049 Varian Medical Systems 22,566 a 1,512,148 Household & Personal Products2.0% Colgate-Palmolive 31,696 1,833,297 Procter & Gamble 31,010 2,380,328 Insurance1.8% MetLife 87,180 Materials3.8% Celanese, Ser. A 49,606 2,448,056 Monsanto 21,388 2,152,488 Praxair 13,725 1,569,179 Sigma-Aldrich 22,330 1,868,128 Media2.5% Comcast, Cl. A 49,970 2,006,295 Walt Disney 52,889 3,336,238 Pharmaceuticals, Biotech & Life Sciences6.3% Celgene 14,438 a 1,785,259 GlaxoSmithKline, ADR 73,320 3,795,776 Johnson & Johnson 21,390 1,800,610 Shire, ADR 28,090 2,766,022 Teva Pharmaceutical Industries, ADR 80,250 3,065,550 Retailing5.4% Family Dollar Stores 27,811 1,700,643 Lowe's 71,135 2,995,495 The TJX Companies 60,446 3,059,172 Tractor Supply 16,676 1,867,378 Urban Outfitters 38,060 a 1,595,856 Semiconductors & Semiconductor Equipment.7% Intel 58,862 Software & Services12.1% Adobe Systems 102,217 a 4,386,131 Automatic Data Processing 27,165 1,866,779 Google, Cl. A 5,780 a 5,030,970 MasterCard, Cl. A 5,299 3,021,755 Microsoft 47,549 1,658,509 Oracle 52,206 1,762,475 Paychex 47,376 1,763,808 salesforce.com 59,240 a 2,507,629 Yahoo! 126,940 a 3,338,522 Technology Hardware & Equipment4.5% Amphenol, Cl. A 27,634 2,152,688 Apple 8,393 3,774,164 Cisco Systems 82,783 1,993,414 QUALCOMM 24,152 1,533,169 Transportation1.6% C.H. Robinson Worldwide 25,278 1,433,010 Expeditors International of Washington 46,550 1,816,847 Total Common Stocks (cost $142,233,655) Other Investment17.4% Registered Investment Companies: BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 1,446,999 b 19,664,722 Dreyfus Institutional Preferred Plus Money Market Fund 4,301,069 c 4,301,069 Dreyfus Research Growth Fund, Cl. I 1,067,006 b 12,398,613 Total Other Investment (cost $31,638,243) Total Investments (cost $173,871,898) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $36,595,392 of which $38,394,247 related to appreciated investment securities and $1,798,855 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 15.3 Software & Services 12.1 Capital Goods 11.0 Energy 9.2 Pharmaceuticals, Biotech & Life Sciences 6.3 Health Care Equipment & Services 5.7 Retailing 5.4 Technology Hardware & Equipment 4.5 Consumer Services 4.0 Food, Beverage & Tobacco 3.9 Materials 3.8 Banks 3.1 Media 2.5 Money Market Investment 2.1 Household & Personal Products 2.0 Insurance 1.8 Consumer Durables & Apparel 1.7 Diversified Financials 1.6 Transportation 1.6 Automobiles & Components 1.3 Food & Staples Retailing .9 Semiconductors & Semiconductor Equipment .7 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 164,475,538 - - Equity Securities - Foreign Common Stocks+ 9,627,348 - - Mutual Funds 36,364,404 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2013 (Unaudited) Common Stocks99.8% Shares Value ($) Banks2.5% Wells Fargo & Co. 470,590 Capital Goods4.1% Danaher 108,850 6,729,107 Eaton 109,457 7,230,729 Fluor 111,300 7,035,273 General Electric 476,376 11,109,088 Commercial & Professional Services2.0% ADT 129,940 a 5,274,265 Robert Half International 106,290 3,694,640 Tyco International 206,330 6,976,017 Consumer Durables & Apparel1.6% NIKE, Cl. B 141,010 8,694,677 PVH 35,200 4,054,688 Diversified Financials12.0% American Express 189,060 14,313,733 Ameriprise Financial 115,120 9,384,582 Bank of America 1,048,940 14,328,520 Capital One Financial 110,320 6,721,798 IntercontinentalExchange 49,030 a 8,394,426 JPMorgan Chase & Co. 336,456 18,367,133 Moody's 245,350 16,301,054 T. Rowe Price Group 74,720 5,668,259 Energy9.1% Anadarko Petroleum 110,020 9,623,449 EOG Resources 46,090 5,950,219 Exxon Mobil 201,410 18,221,563 National Oilwell Varco 111,690 7,851,807 Occidental Petroleum 112,570 10,364,320 Schlumberger 162,680 11,880,520 TransCanada 145,030 6,649,626 Exchange-Traded Funds.4% Standard & Poor's Depository Receipts S&P rust 16,740 Food & Staples Retailing3.5% CVS Caremark 191,510 11,027,146 Wal-Mart Stores 212,600 15,910,984 Food, Beverage & Tobacco10.5% Beam 190,140 12,328,678 ConAgra Foods 188,960 6,366,062 PepsiCo 348,600 28,156,422 Philip Morris International 305,360 27,760,278 Unilever, ADR 155,720 6,541,797 Health Care Equipment & Services4.1% Cigna 111,890 7,597,331 Express Scripts Holding 148,070 a 9,198,108 HCA Holdings 159,640 6,235,538 McKesson 74,130 8,440,442 Insurance2.7% American International Group 224,850 a 9,996,831 Chubb 128,360 11,180,156 Materials1.8% LyondellBasell Industries, Cl. A 102,280 6,816,962 Praxair 65,310 7,466,892 Media6.2% CBS, Cl. B 295,460 14,625,270 News Corp., Cl. A 532,070 17,084,768 Walt Disney 258,190 16,286,625 Pharmaceuticals, Biotech & Life Sciences10.7% Eli Lilly & Co. 287,410 15,278,716 Johnson & Johnson 273,200 22,997,976 Merck & Co. 201,020 9,387,634 Pfizer 1,035,020 28,183,595 Sanofi, ADR 139,930 7,428,884 Real Estate1.0% American Tower 46,670 b 3,632,793 CBRE Group, Cl. A 172,200 a 3,991,596 Retailing2.8% Amazon.com 19,220 a 5,170,756 Best Buy 297,710 8,201,911 Target 117,280 8,150,960 Semiconductors & Semiconductor Equipment.8% Texas Instruments 165,810 Software & Services9.1% Accenture, Cl. A 82,470 6,771,612 Alliance Data Systems 59,320 a 10,504,979 Cognizant Technology Solutions, Cl. A 155,520 a 10,054,368 Facebook, Cl. A 165,810 4,037,473 Informatica 161,510 a 5,872,504 Intuit 126,390 7,386,232 Oracle 332,130 11,212,709 Teradata 96,638 a 5,387,569 Visa, Cl. A 52,950 9,432,513 Technology Hardware & Equipment8.5% Amphenol, Cl. A 60,300 4,697,370 Apple 40,000 17,987,200 Cisco Systems 606,200 14,597,296 EMC 549,130 13,596,459 Juniper Networks 233,180 a 4,134,281 QUALCOMM 176,900 11,229,612 Telecommunication Services1.6% AT&T 360,539 Transportation1.6% FedEx 127,870 Utilities3.2% DTE Energy 116,600 7,766,725 NextEra Energy 221,910 16,780,834 Total Common Stocks (cost $582,003,661) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $81,931) 81,931 c Total Investments (cost $582,085,592) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $192,414,433 of which $196,947,418 related to appreciated investment securities and $4,532,985 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 12.0 Pharmaceuticals, Biotech & Life Sciences 10.7 Food, Beverage & Tobacco 10.5 Energy 9.1 Software & Services 9.1 Technology Hardware & Equipment 8.5 Media 6.2 Capital Goods 4.1 Health Care Equipment & Services 4.1 Food & Staples Retailing 3.5 Utilities 3.2 Retailing 2.8 Insurance 2.7 Banks 2.5 Commercial & Professional Services 2.0 Materials 1.8 Consumer Durables & Apparel 1.6 Telecommunication Services 1.6 Transportation 1.6 Real Estate 1.0 Semiconductors & Semiconductor Equipment .8 Exchange-Traded Funds .4 Money Market Investments .0 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 751,061,634 - - Equity Securities - Foreign Common Stocks+ 20,620,307 - - Exchange-Traded Funds 2,736,153 - - Mutual Funds 81,931 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.7% Rate (%) Date Amount ($) Value ($) Massachusetts88.4% Barnstable, GO 4.00 9/15/21 580,000 677,162 Barnstable, GO 4.00 9/15/22 560,000 652,450 Boston, GO 4.00 4/1/18 3,000,000 3,426,690 Boston, GO 4.00 10/1/19 910,000 1,056,201 Boston, GO 5.00 4/1/20 5,000,000 6,134,300 Boston, GO 5.00 3/1/21 2,000,000 2,285,120 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,358,680 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,804,860 Boston Water and Sewer Commission, General Revenue 5.00 11/1/24 1,000,000 1,219,200 Boston Water and Sewer Commission, General Revenue 5.00 11/1/25 2,500,000 2,930,050 Boston Water and Sewer Commission, General Revenue 5.00 11/1/26 2,480,000 2,861,474 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 1,430,000 1,543,699 Everett, GO (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/17 1,250,000 1,341,063 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/19 625,000 720,594 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/20 605,000 697,704 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 871,167 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/16 1,580,000 1,783,946 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/18 505,000 565,666 Hopedale, GO (Insured; AMBAC) 11/15/19 Mansfield, GO (Insured; AMBAC) 8/15/17 Massachusetts, GO 11/1/18 a Massachusetts, GO 8/1/20 Massachusetts, GO 8/1/23 Massachusetts, GO (Consolidated Loan) 8/1/20 Massachusetts, GO (Consolidated Loan) 8/1/23 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 8/1/22 Massachusetts, GO (Consolidated Loan) (Insured; FGIC) 8/1/18 Massachusetts, GO (Consolidated Loan) (Prerefunded) 8/1/16 b Massachusetts, GO (Insured; AMBAC) 10/1/18 Massachusetts, GO (Insured; National Public Finance Guarantee Corp.) 10/1/20 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/16 a Massachusetts Bay Transportation Authority, Assessment Revenue 7/1/18 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/16 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/18 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/20 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/21 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/22 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 7/1/26 Massachusetts College Building Authority, Project Revenue 5/1/23 Massachusetts College Building Authority, Revenue 5/1/24 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5/1/23 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5/1/24 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 1/1/16 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 1/1/19 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 1/1/22 Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) 9/1/16 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 7/1/20 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 9/1/21 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 3/1/20 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 3/1/26 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 3/1/36 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 1/1/14 Massachusetts Development Finance Agency, Revenue (Harvard University Issue) 10/15/20 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 7/1/33 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 7/1/25 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 7/1/26 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 7/1/20 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 7/1/27 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 4/1/23 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 4/1/24 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 9/1/21 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 1/1/15 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 1/1/17 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 7/1/17 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 7/1/19 Massachusetts Development Finance Agency, Revenue (Williams College Issue) 7/1/21 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 10/1/17 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 10/1/19 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 10/1/20 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 10/1/21 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 12/1/15 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5/1/19 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 6/1/14 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 10/1/24 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 10/1/32 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 10/1/37 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 11/15/35 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 7/1/18 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Capital Asset Program) (Insured; National Public Finance Guarantee Corp.) 2/1/27 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 7/1/20 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 7/1/23 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 12/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 12/1/27 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 12/1/37 Massachusetts Health and Educational Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 8/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 12/15/21 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 12/15/25 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 12/15/27 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5/1/21 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5/1/26 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5/1/27 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 7/1/14 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 7/1/15 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/23 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/38 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 7/15/22 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 10/1/24 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 10/1/24 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 10/1/29 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 10/1/30 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/16 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/18 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/21 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 10/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 10/1/29 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 10/1/39 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/23 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/38 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 7/1/25 Massachusetts Housing Finance Agency, Housing Revenue 6/1/19 Massachusetts Housing Finance Agency, Housing Revenue 12/1/34 Massachusetts Port Authority, Revenue 7/1/20 Massachusetts Port Authority, Revenue 7/1/28 Massachusetts Port Authority, Revenue (Insured; AMBAC) 7/1/19 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 8/15/20 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 8/15/21 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 8/15/25 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 10/15/27 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/20 Massachusetts Water Pollution Abatement Trust (Pool Program) 8/1/13 Massachusetts Water Pollution Abatement Trust (Pool Program) 8/1/18 Massachusetts Water Pollution Abatement Trust (Pool Program) 8/1/21 Massachusetts Water Pollution Abatement Trust (Pool Program) 8/1/23 Massachusetts Water Pollution Abatement Trust (Pool Program) 8/1/32 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 8/1/18 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 2/1/26 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 8/1/29 Massachusetts Water Resources Authority, General Revenue 8/1/19 Massachusetts Water Resources Authority, General Revenue 8/1/22 Massachusetts Water Resources Authority, General Revenue 8/1/27 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 8/1/19 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 8/1/21 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 8/1/24 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 8/1/17 b Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 8/1/17 b Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 8/1/17 b Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 12/15/16 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 12/15/18 Milton, GO School Bonds 3/1/23 Milton, GO School Bonds 3/1/24 Milton, GO School Bonds 3/1/25 Northbridge, GO (Insured; AMBAC) 2/15/17 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 8/1/20 Randolph, GO (Insured; AMBAC) 9/1/24 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 7/15/22 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 7/15/23 University of Massachusetts Building Authority, Project Revenue 11/1/18 Waltham, GO (Municipal Purpose Loan) 2/1/19 Westwood, GO 6/1/18 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 8/15/16 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 4/1/18 U.S. Related8.3% Guam, Business Privilege Tax Revenue 1/1/25 Guam, Hotel Occupancy Tax Revenue 11/1/26 Guam, LOR (Section 30) 12/1/29 Puerto Rico Commonwealth, Public Improvement GO 7/1/18 Puerto Rico Commonwealth, Public Improvement GO 7/1/22 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 7/1/15 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 7/1/19 Puerto Rico Electric Power Authority, Power Revenue 7/1/23 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/17 Puerto Rico Government Development Bank, Senior Notes 1/1/15 Puerto Rico Government Development Bank, Senior Notes 12/1/15 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) 7/1/16 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 7/1/15 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 7/1/16 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 12/15/26 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 7/1/20 Puerto Rico Public Buildings Authority, Government Facilities Revenue 7/1/22 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 c Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 c Total Long-Term Municipal Investments (cost $313,284,235) Short-Term Municipal Coupon Maturity Principal Investments2.2% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; Bank of America) 6/3/13 d Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; U.S. Bank NA) 6/3/13 d Massachusetts, GO Notes (Consolidated Loan) 6/7/13 d Massachusetts, GO Notes (Consolidated Loan) 6/7/13 d Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 6/3/13 d Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; JPMorgan Chase Bank) 6/3/13 d Total Short-Term Municipal Investments (cost $7,500,000) Total Investments (cost $320,784,235) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at May 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2013, net unrealized appreciation on investments was $19,709,092 of which $20,689,442 related to appreciated investment securities and $980,350 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 5/31/2013 ($) Financial Futures Short U.S. Treasury 10 Year Notes 70 ) September 2013 The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 340,493,327 - Other Financial Instruments: Financial Futures+ 22,969 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended May 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund May 31, 2013 (Unaudited) Common Stocks98.2% Shares Value ($) Automobiles & Components2.2% BorgWarner 42,050 a 3,408,993 Dana Holding 163,100 3,085,852 Delphi Automotive 142,880 6,973,973 Gentex 13,500 308,745 Goodyear Tire & Rubber 23,150 a 350,491 Harley-Davidson 22,210 1,211,333 Lear 139,445 8,363,911 Tesla Motors 8,990 a,b 878,862 Thor Industries 7,630 325,877 TRW Automotive Holdings 130,130 a 8,243,736 Visteon 7,780 a 493,797 Banks4.5% BB&T 118,855 3,912,707 BOK Financial 10,680 695,268 CIT Group 19,940 a 918,835 Comerica 218,115 8,613,361 Commerce Bancshares 1,184 51,528 Cullen/Frost Bankers 17,560 b 1,129,986 East West Bancorp 278,747 7,342,196 Fifth Third Bancorp 500,710 9,112,922 First Citizens Bancshares, Cl. A 2,360 465,557 First Horizon National 48,180 553,106 First Niagara Financial Group 63,160 617,073 First Republic Bank 111,450 4,141,482 Fulton Financial 57,550 661,249 Hudson City Bancorp 80,230 681,955 Huntington Bancshares 268,615 2,081,766 KeyCorp 44,020 474,536 M&T Bank 11,260 1,181,174 New York Community Bancorp 27,660 361,793 People's United Financial 56,980 784,045 Popular 18,490 a 554,700 Prosperity Bancshares 86,890 4,352,320 Regions Financial 126,240 1,152,571 Signature Bank 64,343 a 4,965,993 SunTrust Banks 398,670 12,793,320 TCF Financial 33,090 476,496 Zions Bancorporation 31,720 889,746 Capital Goods10.8% AECOM Technology 17,410 a 536,054 AGCO 29,750 1,650,232 AMETEK 228,407 9,855,762 B/E Aerospace 23,200 a 1,471,808 Beacon Roofing Supply 22,673 a 934,581 Chart Industries 47,020 a 4,574,106 Chicago Bridge & Iron & Co. 14,398 911,393 Curtiss-Wright 74,423 2,706,020 Donaldson 37,010 1,388,245 Dover 57,320 4,485,290 Eaton Fastenal Flowserve Fluor Fortune Brands Home & Security Foster Wheeler a GATX Hubbell, Cl. B Huntington Ingalls Industries IDEX b Ingersoll-Rand Jacobs Engineering Group a Joy Global KBR L-3 Communications Holdings Lincoln Electric Holdings Masco MSC Industrial Direct, Cl. A Navistar International a,b Nordson Owens Corning a PACCAR Pall Parker Hannifin Pentair Quanta Services a Regal-Beloit Rockwell Automation Rockwell Collins Roper Industries Snap-on SPX Stanley Black & Decker Terex a Textron Timken TransDigm Group Trinity Industries Triumph Group United Rentals a W.W. Grainger WABCO Holdings a Wabtec WESCO International a,b Xylem Commercial & Professional Services2.7% ADT a Avery Dennison Cintas b Clean Harbors a Copart a DeVry b FTI Consulting a,b IHS, Cl. A a Iron Mountain ITT Educational Services a,b Manpowergroup Republic Services 27,490 937,409 Robert Half International 101,345 3,522,752 Stericycle 53,394 a 5,860,525 Towers Watson & Co., Cl. A 96,925 7,529,134 Verisk Analytics, Cl. A 20,180 a 1,186,988 Waste Connections 34,610 1,392,706 Consumer Durables & Apparel4.1% Brunswick 64,815 2,175,840 Coach 91,658 5,339,995 Fossil 35,650 a 3,786,030 Hanesbrands 12,810 638,707 Harman International Industries 34,330 1,822,923 Hasbro 11,850 527,088 Jarden 11,335 a 527,984 Leggett & Platt 22,780 728,960 Lennar, Cl. A 14,390 b 565,815 Mattel 27,510 1,231,072 Michael Kors Holdings 79,730 a 5,008,639 Mohawk Industries 16,270 a 1,808,736 Newell Rubbermaid 389,285 10,526,266 NVR 650 a 639,152 Polaris Industries 58,750 b 5,611,212 PulteGroup 29,770 a 642,734 PVH 38,010 4,378,372 Ralph Lauren 10,530 1,843,698 Toll Brothers 78,650 a 2,687,471 Tupperware Brands 8,780 711,004 Under Armour, Cl. A 146,475 a,b 9,081,450 VF 7,220 1,327,469 Whirlpool 8,340 1,065,518 Consumer Services1.8% Brinker International 12,330 483,459 Chipotle Mexican Grill 11,182 a 4,036,702 Darden Restaurants 8,510 440,818 Hyatt Hotels, Cl. A 9,770 a 401,742 International Game Technology 41,950 750,066 Marriott International, Cl. A 11,320 475,553 MGM Resorts International 53,440 a 810,685 Panera Bread, Cl. A 36,135 a 6,931,777 Penn National Gaming 6,790 a 373,722 Royal Caribbean Cruises 10,310 360,953 Service Corporation International 28,130 505,777 Starwood Hotels & Resorts Worldwide 99,310 c 6,782,873 Weight Watchers International 2,830 b 129,755 Wyndham Worldwide 6,700 389,404 Wynn Resorts 33,670 4,575,416 Diversified Financials6.5% Affiliated Managers Group 58,706 a 9,627,784 American Capital 30,120 a 401,500 Ameriprise Financial 22,290 1,817,081 Charles Schwab 100,520 1,996,327 Discover Financial Services 81,230 3,851,114 Dun & Bradstreet 8,320 b 816,525 E*TRADE Financial 556,670 a 6,474,072 Equifax 114,515 6,973,963 H&R Block 134,350 3,932,424 IntercontinentalExchange 31,706 a,b 5,428,384 Invesco 231,990 7,827,343 Legg Mason 19,970 699,749 Leucadia National 37,484 1,176,248 McGraw-Hill Financial 54,140 2,953,337 Moody's 53,150 3,531,286 NASDAQ OMX Group 23,680 744,973 Northern Trust 71,110 4,135,046 NYSE Euronext 26,690 1,073,739 Principal Financial Group 157,270 5,952,669 Raymond James Financial 146,325 6,433,910 SEI Investments 68,805 2,106,121 SLM 138,445 3,286,684 State Street 30,895 2,044,631 T. Rowe Price Group 25,130 1,906,362 TD Ameritrade Holding 618,780 14,504,203 Energy6.5% Alpha Natural Resources 87,220 a,b 582,630 Cabot Oil & Gas 33,180 2,334,545 Cameron International 115,115 a 7,007,050 Cheniere Energy 25,110 a 736,978 Cimarex Energy 6,850 480,459 Cobalt International Energy 20,440 a 530,214 Concho Resources 53,241 a 4,454,142 CONSOL Energy 22,710 787,583 Denbury Resources 53,490 a 981,542 Diamond Offshore Drilling 20 b 1,376 Dresser-Rand Group 76,580 a 4,640,748 Ensco, Cl. A 51,450 3,095,746 EQT 85,945 6,865,287 ERA Group 5,860 a 150,954 EXCO Resources 16,630 b 135,202 FMC Technologies 80,057 a 4,455,973 Helmerich & Payne 13,000 802,620 HollyFrontier 23,390 1,157,805 Kosmos Energy 103,015 a 1,063,115 Laredo Petroleum Holdings 24,300 a,b 470,448 Marathon Oil 54,590 1,877,350 Marathon Petroleum 55,570 4,584,525 Murphy Oil 20,310 1,286,029 Nabors Industries 31,410 502,874 National Oilwell Varco 24,780 1,742,034 Noble Energy 74,920 4,319,138 Oasis Petroleum 96,612 a 3,590,102 Oceaneering International 49,989 3,623,203 Patterson-UTI Energy 17,430 366,204 Peabody Energy 61,810 1,215,803 Pioneer Natural Resources 30,420 4,218,646 Range Resources 119,718 9,000,399 Rosetta Resources 34,943 a 1,637,429 SEACOR Holdings 5,270 404,683 SM Energy 42,825 2,596,908 Southwestern Energy 99,160 a 3,737,340 Superior Energy Services 21,720 a 579,490 Tesoro 34,635 2,135,248 Ultra Petroleum 15,730 a,b 358,329 Unit 9,140 a 412,854 Valero Energy 133,040 5,405,415 Walter Energy 27,370 b 466,932 Weatherford International 307,080 a 4,142,509 Whiting Petroleum 9,220 a 424,765 World Fuel Services 9,120 371,458 WPX Energy 22,110 a,b 425,839 Exchange-Traded Funds1.6% iShares Russell Midcap Growth Index Fund 140,500 b 10,218,565 PowerShares QQQ Trust 26,960 b 1,974,820 Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 54,320 b 11,722,256 Food & Staples Retailing.6% Fresh Market 3,710 a 183,793 Kroger 56,060 1,887,540 Safeway 30,090 b 692,371 Whole Foods Market 121,400 6,295,804 Food, Beverage & Tobacco2.7% Beam 13,330 864,317 Brown-Forman, Cl. B 12,600 867,132 Bunge 14,820 1,031,472 Campbell Soup 2,810 120,296 Coca-Cola Enterprises 87,745 3,260,604 ConAgra Foods 51,610 1,738,741 Constellation Brands, Cl. A 83,465 a 4,424,480 Dean Foods 19,310 a 202,562 Dr. Pepper Snapple Group 37,495 1,724,020 Green Mountain Coffee Roasters 11,090 a,b 811,012 H.J. Heinz 30,520 2,208,427 Hershey 12,140 1,081,795 Hillshire Brands 18,790 650,886 Ingredion 10,390 707,767 J.M. Smucker 56,139 5,667,793 Lorillard 69,065 2,931,119 McCormick & Co. 49,053 3,388,581 Mead Johnson Nutrition 19,050 1,544,384 Molson Coors Brewing, Cl. B 64,370 3,180,522 Monster Beverage 26,570 a 1,450,456 Smithfield Foods 18,370 a 605,108 Tyson Foods, Cl. A 90,760 2,269,000 WhiteWave Foods, Cl. A 4,933 86,025 WhiteWave Foods, Cl. B 7,025 116,194 Health Care Equipment & Services7.1% Aetna 5,831 352,076 Alere 14,850 a 379,863 Align Technology 78,017 a,b 2,789,108 Allscripts Healthcare Solutions 20,770 a 287,664 AmerisourceBergen 189,200 10,231,936 Boston Scientific 158,670 a 1,466,111 Brookdale Senior Living 9,880 a 280,098 C.R. Bard 21,647 2,231,589 CareFusion 218,270 a 8,021,422 Catamaran 142,673 a 7,022,365 Cerner 78,264 a 7,691,786 Chemed 23,740 b 1,662,275 Cigna 212,575 14,433,843 Community Health Systems 11,490 553,473 Cooper 9,190 1,038,562 DaVita HealthCare Partners 18,735 a 2,324,451 DENTSPLY International 14,250 595,080 Edwards Lifesciences 43,531 a 2,893,070 HCA Holdings 18,360 717,142 Health Management Associates, Cl. A 33,320 a 459,483 Health Net 10,420 a 332,085 Henry Schein 11,370 a 1,094,817 Hill-Rom Holdings 10,970 396,346 Hologic 119,315 a 2,475,786 Humana 38,460 3,106,799 Laboratory Corp. of America Holdings 6,830 a 679,517 McKesson 41,420 4,716,081 MEDNAX 116,910 a,b 10,852,755 Omnicare 104,140 4,793,564 Quest Diagnostics 10,250 633,860 ResMed 19,620 b 941,760 Sirona Dental Systems 8,750 a 620,725 St. Jude Medical 28,330 1,224,706 Tenet Healthcare 13,327 a 631,300 Universal Health Services, Cl. B 63,150 4,366,191 Varian Medical Systems 77,815 a 5,214,383 Zimmer Holdings 19,550 1,534,871 Household & Personal Products1.0% Avon Products 347,400 8,188,218 Church & Dwight 97,820 5,948,434 Clorox 9,230 766,828 Energizer Holdings 7,260 694,855 Nu Skin Enterprises, Cl. A 5,340 b 313,992 Insurance3.2% Alleghany 7,820 a 3,049,800 Aon 28,850 1,836,880 Arch Capital Group 22,960 a 1,175,782 Arthur J. Gallagher & Co. 35,100 1,533,168 Assurant 14,390 715,759 Assured Guaranty 22,780 515,284 Axis Capital Holdings 59,150 2,576,574 Brown & Brown 114,072 3,681,103 Everest Re Group 8,640 1,119,830 Fidelity National Financial, Cl. A 27,130 713,790 Genworth Financial, Cl. A 56,510 a 610,873 Hartford Financial Services Group 163,880 5,019,644 Lincoln National 33,780 1,204,595 Loews 51,865 2,376,454 Markel 1,080 a 564,721 Marsh & McLennan 95,370 3,816,707 Old Republic International 41,500 564,815 PartnerRe 7,730 700,725 Progressive 82,610 2,105,729 Protective Life 25,570 989,048 Reinsurance Group of America 53,495 3,524,786 StanCorp Financial Group 11,030 501,093 Symetra Financial 108,500 1,514,660 Torchmark 72,570 4,681,491 Unum Group 50,350 1,433,968 Validus Holdings 17,600 635,536 W.R. Berkley 17,420 713,697 White Mountains Insurance Group 730 431,554 XL Group 39,030 1,226,713 Materials4.4% Airgas 8,680 893,085 Albemarle 9,110 609,641 Alcoa 78,560 667,760 Ashland 9,860 876,751 Ball 36,135 1,559,587 Bemis 19,490 763,034 Celanese, Ser. A 17,280 852,768 CF Industries Holdings 1,770 337,999 Commercial Metals 31,310 482,800 Crown Holdings 99,185 a 4,200,485 Cytec Industries 10,400 743,288 Eastman Chemical 15,290 1,096,599 FMC 10,010 627,727 Graphic Packaging Holding 410,205 a 3,154,476 H.B. Fuller 53,405 2,220,046 Huntsman 20,310 395,030 International Flavors & Fragrances 12,210 980,341 International Paper 107,290 4,951,434 Kronos Worldwide 15,990 b 270,391 LyondellBasell Industries, Cl. A 11,240 b 749,146 Martin Marietta Materials 7,580 b 826,447 MeadWestvaco 18,200 637,000 Minerals Technologies 28,625 1,219,425 Molycorp 33,300 a,b 218,781 Nucor 37,730 1,679,362 Owens-Illinois 100,480 a 2,758,176 PPG Industries 12,780 1,963,136 Reliance Steel & Aluminum 60,010 3,946,858 Rock-Tenn, Cl. A 16,485 1,628,388 Sealed Air 29,410 706,428 Sherwin-Williams 51,450 9,699,869 Sigma-Aldrich 43,739 b 3,659,205 Sonoco Products 25,750 901,765 Steel Dynamics 43,240 663,302 Tahoe Rescouces 6,320 a,b 91,830 United States Steel 15,010 b 265,527 Valspar 110,540 7,922,402 Vulcan Materials 15,290 819,238 W.R. Grace & Co. 8,520 a 720,025 Media1.9% AMC Networks, Cl. A 10,100 a 646,602 CBS, Cl. B 102,070 5,052,465 Charter Communications, Cl. A 28,700 a 3,212,104 Discovery Communications, Cl. A 22,600 a 1,782,236 DISH Network, Cl. A 23,370 900,680 DreamWorks Animation SKG, Cl. A 11,540 a,b 253,188 Gannett 30,760 661,340 Interpublic Group of Cos. 315,790 4,490,534 John Wiley & Sons, Cl. A 5,240 208,028 Lamar Advertising, Cl. A 11,900 a 556,087 Liberty Global, Cl. A 25,430 a 1,874,191 Liberty Media, Cl. A 10,610 a 1,324,765 Nielsen Holdings 27,380 928,456 Omnicom Group 54,475 3,384,532 Scripps Networks Interactive, Cl.
